Exhibit 10.5

PURCHASE AND SALE AGREEMENT

by and between

THF PLAZA OFFICE, L.L.C.,

a Missouri limited liability company

and

KBS CAPITAL ADVISORS LLC,

a Delaware limited liability company

Effective Date: May 2, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 - CERTAIN DEFINITIONS    1 ARTICLE 2 - SALE OF PROPERTY    10 ARTICLE
3 - PURCHASE PRICE    10         3.1    Earnest Money Deposit    10
            3.1.1    Payment of Deposit    10             3.1.2    Applicable
Terms; Failure to Make Deposit    10         3.2    Cash at Closing    10
ARTICLE 4 - TITLE MATTERS    10         4.1    Title to Real Property    10
        4.2    Title Defects    11             4.2.1    Buyer’s Objections to
Title; Seller’s Obligations and Rights    11             4.2.2    No New
Exceptions    12         4.3    Title Insurance    12 ARTICLE 5 - BUYER’S DUE
DILIGENCE/CONDITION OF THE PROPERTY    13         5.1    Buyer’s Due Diligence
   13             5.1.1    Access to Documents and the Property    13
            5.1.2    Limit on Government Contacts    14
            5.1.3    Other Due Diligence Obligations of Buyer    14
            5.1.4    Waiver and Release    14             5.1.5    [No Heading]
   14         5.2    As-Is Sale    14         5.3    Termination of Agreement
During Due Diligence Period    15         5.4    Buyer’s Certificate    16
ARTICLE 6 - ADJUSTMENTS AND PRORATIONS    16         6.1    Lease Rentals and
Other Revenues.    16             6.1.1    Rents    16
            6.1.2    Other Revenues    16             6.1.3    Post-Closing
Collections    17         6.2    Leasing and Capital Costs    17
            6.2.1    Reimbursable Lease Expenses    17
            6.2.2    Leasing Costs    17             6.2.3    Capital Costs   
18         6.3    Real Estate and Personal Property Taxes    18
            6.3.1    Proration of Ad Valorem Taxes    18
            6.3.2    Insufficient Information    19             6.3.3    Special
Assessments    19             6.3.4    Tenant Reimbursements    19
            6.3.5    Reassessment    19         6.4    Other Property Operating
Expenses    19         6.5    Closing Costs    19         6.6    Cash Security
Deposits    19         6.7    Apportionment Credit    19         6.8    Delayed
Adjustment; Delivery of Operating and Other Financial Statements    20
        6.9    Additional Rent Reconciliation    21

 

i



--------------------------------------------------------------------------------

ARTICLE 7 - CLOSING    21         7.1    Closing Date    21         7.2    Title
Transfer and Payment of Purchase Price    21         7.3    Seller’s Closing
Deliveries    22         7.4    Buyer’s Closing Deliveries    24 ARTICLE 8 -
CONDITIONS TO CLOSING    25         8.1    Conditions to Seller’s Obligations   
25         8.2    Conditions to Buyer’s Obligations    25         8.3    Waiver
of Failure of Conditions Precedent    25         8.4    Approvals not a
Condition to Buyer’s Performance    26 ARTICLE 9 - REPRESENTATIONS AND
WARRANTIES    26         9.1    Buyer’s Representations    26
            9.1.1    Buyer’s Authorization    26             9.1.2    Buyer’s
Financial Condition    26             9.1.3    Patriot Act Compliance    26
        9.2    Seller’s Representations    27             9.2.1    Seller’s
Authorization    27             9.2.2    Seller’s Knowledge Representations   
27             9.2.3    Delivery of Documents    29         9.3    General
Provisions    29             9.3.1    No Representation as to Leases    29
            9.3.2    Seller’s Warranties Deemed Modified    29
            9.3.3    Breach of Seller’s Warranties prior to Closing    29
            9.3.4    Survival; Limitation on Seller’s Liability    31 ARTICLE 10
- COVENANTS    31         10.1    Buyer’s Covenants    31
            10.1.1    Confidentiality    31             10.1.2    Buyer’s
Indemnity    32         10.2    Seller’s Covenants    32
            10.2.1    Contracts    32             10.2.2    Maintenance of
Property    33             10.2.3    Confidentiality    33
            10.2.4    Seller’s Indemnity    33
            10.2.5    Subordination Agreements    33
            10.2.6    Estoppel Certificates    34         10.3    Mutual
Covenants    34             10.3.1    Publicity    34
            10.3.2    Brokers    35             10.3.3    Tax Protests; Tax
Refunds and Credits    35             10.3.4    Survival    36 ARTICLE 11 -
FAILURE OF CONDITIONS    36         11.1    To Seller’s Obligations    36
        11.2    To Buyer’s Obligations    36 ARTICLE 12 - CONDEMNATION/CASUALTY
   37         12.1    Right to Terminate    37         12.2    Allocation of
Proceeds and Awards    37         12.3    Insurance    38

 

ii



--------------------------------------------------------------------------------

        12.4    Waiver    38 ARTICLE 13 - ESCROW PROVISIONS    38 ARTICLE 14 -
LEASING MATTERS    39         14.1    New Leases; Lease Modifications    39
        14.2    Lease Enforcement    40         14.3    Lease Expenses    40
ARTICLE 15 - MISCELLANEOUS    41         15.1    Buyer’s Assignment    41
        15.2    Intentionally Omitted    41         15.3    Survival/Merger   
41         15.4    Integration; Waiver    41         15.5    Governing Law    41
        15.6    Captions Not Binding; Exhibits    41         15.7    Binding
Effect    42         15.8    Severability    42         15.9    Notices    42
        15.10  Counterparts    43         15.11  No Recordation    43
        15.12  Additional Agreements; Further Assurances    44
        15.13  Construction    44         15.14  Intentionally Omitted    44
        15.15  Maximum Aggregate Liability    44         15.16  Time of Essence
   44         15.17  Jurisdiction    44         15.18  Waiver of Jury Trial   
45         15.19  Facsimile Signatures    45         15.20  1031 Exchange    45
        15.21  Computation of Time    46

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

   Legal Description

Exhibit B

  

List of Contracts [and Leasing Commission Agreements]

Exhibit C

  

Form of As-Is Certificate and Agreement

Exhibit D

  

Form of Deed

Exhibit E

  

Form of Bill of Sale

Exhibit F

  

Form of Assignment of Leases

Exhibit G

  

Form of Assignment of Intangible Property

Exhibit H

  

Form of Notice to Tenants

Exhibit I

  

Form of FIRPTA Affidavit

Exhibit J

  

Form of Seller’s Authority Certificate

Exhibit K

  

Form of Title Affidavit and Gap Indemnity

Exhibit L

  

List of Leases

Exhibit M

  

Form of Tenant Estoppel Certificate

Exhibit M-2

  

Form of Seller’s Representation Letter

Exhibit N

  

Notices of Litigation, Contract Defaults [and] Governmental Violations and Lease
Defaults

Exhibit O

  

List of Tenants

Exhibit P

  

List of Buyer’s 3-14 Audit Documents and Questions to be Answered for Buyer’s
3-14 Audit

Exhibit Q

  

Form of SNDA

Exhibit R

  

Clayco Exceptions

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made to be effective as
of May     , 2006, by and between THF PLAZA OFFICE, L.L.C., a Missouri limited
liability company (“Seller”), and KBS CAPITAL ADVISORS, LLC., a Delaware limited
liability company (“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as follows:

ARTICLE 1 - CERTAIN DEFINITIONS

As used herein, the following terms shall have the following meanings:

“Business day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires on a day which is not a business day or any event or condition is
required by the terms of this Agreement to occur or be fulfilled on a day which
is not a business day, such period shall expire or such event or condition shall
occur or be fulfilled, as the case may be, on the next succeeding business day.

“Buyer’s Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for or otherwise obtained by Buyer in connection
with Buyer’s Due Diligence.

“Buyer’s Representatives” shall mean Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, agents,
representatives and attorneys of Buyer or any such direct or indirect owner of
any beneficial interest in Buyer.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean the date which is forty-five (45) days after the
expiration of the Due Diligence Period.

“Closing Documents” shall mean all documents and instruments executed and
delivered by Buyer or Seller pursuant to the terms of this Agreement or
otherwise in connection with the Transaction or this Agreement, including,
without limitation, the documents and instruments required pursuant to the terms
of Article 7.

“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.

 

1



--------------------------------------------------------------------------------

“Commencement Date” shall mean the date the last of Seller and Buyer execute
this Agreement.

“Confidential Materials” shall mean any books, computer software, records or
files (whether in a printed or electronic format) that consist of or contain any
of the following: appraisals; budgets (other than the budget for the calendar
year in which the Closing occurs); strategic plans for the Real Property;
internal analyses; information regarding the marketing of the Property for sale;
submissions relating to obtaining internal authorization for the sale of the
Property by Seller or any direct or indirect owner of any beneficial interest in
Seller; attorney and accountant work product; attorney-client privileged
documents; internal correspondence of Seller, any direct or indirect owner of
any beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential.

“Contracts” shall mean all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to the Real Property and the Personal Property (including
all contracts, subcontracts and agreements relating to the construction of any
unfinished tenant improvements and all parking agreements which permit the other
party to such agreements to park in the parking garage located on the Real
Property that are described in Exhibit B attached hereto and incorporated herein
by this reference), that are described in Exhibit B attached hereto and
incorporated herein by this reference, together with any additional contracts,
subcontracts and agreements entered into in accordance with the terms of
Subsection 10.2.1 hereof and as the same may be modified or terminated in
accordance with the terms of Subsection 10.2.1.

“deemed to know” (or words of similar import) shall have the following meaning:

 

  (a) Buyer shall be “deemed to know” of the existence of a fact or circumstance
to the extent that:

 

  (i) any Buyer’s Representative (other than the agents and/or representatives
of Buyer) knows of such fact or circumstance, or

 

  (ii) such fact or circumstance is disclosed by this Agreement, the Closing
Documents executed by Seller, the Documents, any estoppel certificate executed
by any tenant of the Property and delivered to Buyer, or any Buyer’s Reports.

 

  (b) Buyer shall be “deemed to know” that any Seller’s Warranty is untrue,
inaccurate or incorrect to the extent that:

 

  (i) any Buyer’s Representative (other than the agents and/or representatives
of Buyer) has knowledge of information which is inconsistent with such Seller’s
Warranty, or

 

2



--------------------------------------------------------------------------------

  (ii) this Agreement, the Closing Documents executed by Seller, the Documents,
any estoppel certificate executed by any tenant of the Property and delivered to
Buyer, or any Buyer’s Reports contains information which is inconsistent with
such Seller’s Warranty.

“Deposit” shall mean the sum of One Million Five Hundred Thousand Dollars
($1,500,000.00), to the extent the same is deposited by Buyer in accordance with
the terms of Section 3.1 hereof, together with any interest earned thereon.

“Designated Representatives” shall mean Marian Nunn.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that any of the Seller Parties deliver or make available
to Buyer prior to Closing or which are otherwise obtained by Buyer prior to
Closing, including, but not limited to, the Title Commitment, the Survey, the
Title Documents, and the Property Documents.

“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.

“Due Diligence Period” shall mean the period commencing on the Commencement Date
and expiring at 5:00 p.m. Central Time on the date forty-five (45) days after
the date of this Agreement.

“Escrow Agent” shall mean Chicago Title Insurance Company, National Business
Unit, whose mailing address is 16969 Von Karman Avenue, Suite 200, Irvine, CA
92606, Attention: Joy Eaton, in its capacity as escrow agent.

“Intangible Property” shall mean, collectively, Seller’s interest in and to all
of the following, if and only to the extent the same may be assigned or
quitclaimed by Seller without any expense to Seller:

 

  (a) the Contracts; and

 

  (b) to the extent that the same are in effect as of the Closing Date, any
licenses, permits and other written authorizations necessary for the use,
operation or ownership of the Real Property; and

 

3



--------------------------------------------------------------------------------

  (c) any guaranties and warranties in effect with respect to any portion of the
Real Property or the Personal Property as of the Closing Date; and

 

  (d) the non-exclusive right to use the name “The Plaza in Clayton” (it being
acknowledged by Buyer that Seller does not have exclusive rights to use such
name and that Seller has not registered the same in any manner) and any other
names or logos used in connection with the Property.

“Laws” shall mean all municipal, county, State or Federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean all leases for tenants of the Real Property described in
Exhibit L attached hereto and all New Leases.

“Letter of Credit” shall mean an irrevocable stand-by letter of credit in the
aggregate amount of the Clayco Exceptions, which letter of credit shall (i) be
issued by a financial institution reasonably acceptable to Buyer, (ii) name
Buyer, Buyer’s lender and the Title Company as the beneficiaries, and (iii) not
expire prior to the date that the Clayco Exceptions shall be released such that
they shall no longer be exceptions to title to the Real Property. To the extent
required by the issuer of the Letter of Credit, each of the beneficiaries to the
Letter of Credit shall enter into an agency agreement or trust indenture which
allocates the rights of each of the beneficiaries with respect to the Letter of
Credit and which appoints one of the Beneficiaries or an agent for all of the
beneficiaries to exercise all of the rights of the beneficiaries under the
Letter of Credit.

“Liabilities” shall mean, collectively, any and all problems, conditions,
losses, costs, damages, claims, liabilities, expenses, demands or obligations of
any kind or nature whatsoever.

“Major Casualty/Condemnation” shall mean:

 

  (a) any condemnation or eminent domain proceedings that occurs after the date
hereof, if and only if (i) the portion of the Property that is the subject of
such proceedings has a value in excess of Two Million Dollars ($2,000,000.00),
as reasonably determined by Seller, or (ii) the condemnation materially
adversely affects the parking for the Property or access to the Property or
allows any tenant occupying space in the Property to cancel its lease, or
(iii) the condemnation results in the remaining portions of the Property not
being in compliance with zoning or other applicable laws, or (iv) the
Seller-Allocated Amount relating to such condemnation exceeds $500,000; and

 

  (b)

any casualty that occurs after the date hereof, if and only if (i) the casualty
is an uninsured casualty and Seller, in its sole and absolute discretion, does
not elect to cause the damage to be repaired or restored prior to the Closing or
does not give Buyer a credit at Closing for such repair or restoration, or
(ii) the portion of the Property that is damaged or destroyed has a cost of
repair that is in excess of Five

 

4



--------------------------------------------------------------------------------

 

Million Dollars ($5,000,000.00), as reasonably determined by Seller, or
(iii) the casualty materially adversely affects the parking for the Property or
access to the Property or allows any tenant occupying space in the Property to
cancel its lease, or (iv) the casualty results in the remaining portion of the
Property not being in compliance with zoning or other applicable laws, or
(v) the Seller-Allocated Amount relating to such casualty exceeds $500,000.

“New Leases” shall mean, collectively, any lease for space at the Property
entered into between the Commencement Date and the Closing Date.

“Owner’s Title Policy” shall mean an extended coverage ALTA owner’s title
insurance policy (1970 form) without any creditor’s rights exception (or such
other comparable form of title insurance policy as is available in the
jurisdiction in which the Property is located), in the amount of the Purchase
Price.

“Permitted Exceptions” shall mean and include all of the following:
(a) applicable zoning and building ordinances and land use regulations, (b) to
the extent set forth in the Title Commitment, any deed, easement, restriction,
covenant or other matter affecting title to the Property caused or created by
Seller in accordance with the terms of Subsection 4.2.2, (c) such state of facts
as would be disclosed by a survey of the Property, to the extent Buyer does not
perform a survey of the Property, (d) the lien of taxes and assessments not yet
due and payable, (e) any exceptions caused by any Buyer’s Representative,
(f) the rights of the tenants under the Leases (as tenants only, with no right
or option to purchase all or portions of the Property), (g) any matters about
which Buyer knows prior to the expiration of the Due Diligence Period (h) any
matters deemed to constitute additional Permitted Exceptions under Subsection
4.2.1 hereof, (i) that certain Parking Garage Lease Agreement by and between
Seller and The Crescent Condominium Association, dated March 27, 2006, (j) that
certain Easement Agreement, dated December 2, 1994, by and between Clayton Land
Company, L.P. and Plaza Associates, Inc. and recorded in the real estate records
of St. Louis County, Missouri in Book 10378, Page 831, (k) that certain Ingress
and Egress Easement, dated December 2, 1994, by and between Clayton Land
Company, L.P. and Plaza Associates, Inc. and recorded in the real estate records
of St. Louis County, Missouri in Book 10378, Page 813, (l) that certain Lease
Agreement, dated December, 2004, by and among Seller, THF Plaza Condominium,
L.L.C., and George H. Pain and Mona K. Pain, (m) that certain Parking Easement
Agreement, dated January 23, 2006, by and among THF Plaza Condominium, L.L.C.
and Morris S. Lefton and Marlene Lefton, (n) that certain Lease Agreement, dated
October 3, 2003, by and between Seller, THF Plaza Condominium, L.L.C. and David
C. Pratt, Trustee of the David C. Pratt Revocable Trust dated June 22, 1993, as
amended, (o) that certain Lease Agreement, dated January 23, 2004, by and
between Seller, THF Plaza Condominium, L.L.C. and Mark O. Neal and Jayne F.
Neal; and (p) the right of the workman constructing the build-out of the Lefton
Unit in the adjacent condominium tower to utilize five parking spaces on Level
P-00 of the parking garage during the construction of such build-out.
Notwithstanding any provision to the contrary contained in this Agreement or any
of the Closing Documents, any or all of the Permitted Exceptions may be omitted
by Seller in the Deed (as defined in Subsection

 

5



--------------------------------------------------------------------------------

7.3(a)) without giving rise to any liability of Seller, irrespective of any
covenant or warranty of Seller that may be contained in the Deed (which
provisions shall survive the Closing and not be merged therein).

“Personal Property” shall mean, collectively, (a) all furniture, fixtures,
equipment, appliances and other tangible personal property owned by Seller that
is located on the Real Property and used in the ownership, operation and
maintenance of the Real Property, and (b) all books, records and files of Seller
relating to the Real Property or the Leases, but specifically excluding from the
items described in both clauses (a) and (b), any Confidential Materials and any
computer software that is licensed to Seller. Personal Property shall
specifically exclude the statute located in the lobby of the Property and
depicted on Exhibit S attached hereto and incorporated herein by this reference.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases; and (d) the
Intangible Property.

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) all other documents Seller is required to make available to
Buyer in accordance with the provisions of Section 5.1.1 hereof.

“Purchase Price” shall mean the sum of Ninety-Five Million Fifty Thousand and
00/100 Dollars ($95,050,000.00).

“Real Property” shall mean that certain parcel of real estate located in
Clayton, Missouri and legally described in Exhibit A attached hereto and
incorporated herein by this reference, together with all buildings, improvements
and fixtures located thereon and owned by Seller as of the Closing Date and all
right, title and interest, if any, that Seller may have in and to all rights,
privileges and appurtenances pertaining thereto including all of Seller’s right,
title and interest, if any, in and to all rights-of-way, open or proposed
streets, alleys, easements, strips or gores of land adjacent thereto; provided,
however, that in the event of any condemnation or casualty that occurs after the
date hereof, the term “Real Property” shall not include any of the foregoing
that is destroyed or taken as a result of any such condemnation proceeding.

“Refundable Portion of the Deposit” shall mean the sum of One Million Two
Hundred Fifty Thousand Dollars ($1,250,000.00).

“Reimbursable Lease Expenses” shall mean, collectively, any and all costs,
expenses and fees paid by Seller prior to Closing or costs, expenses and fees
incurred by Seller prior to Closing arising out of or in connection with (a) any
extensions, renewals or expansions under any Lease exercised or granted between
the Commencement Date and the Closing Date to the extent disclosed to Buyer in
writing prior to the expiration of the Due Diligence Period or otherwise
approved by Buyer pursuant to the provisions of this Agreement, including
without limitation, the extension of the Contemporary Productions lease to the
extent the costs, expenses and fees affiliated with the Contemporary Productions
Lease is disclosed to Buyer prior to the expiration of the Due Diligence

 

6



--------------------------------------------------------------------------------

Period, and (b) any New Lease to the extent disclosed to Buyer in writing prior
to the expiration of the Due Diligence Period or otherwise approved by Buyer
pursuant to the provisions of this Agreement. Reimbursable Lease Expenses shall
expressly include, without limitation, to the extent disclosed to Buyer in
writing prior to the expiration of the Due Diligence Period or otherwise
approved by Buyer pursuant to the provisions of this Agreement (i) brokerage
commissions and fees to effect any such leasing transaction, (ii) expenses
incurred for repairs, improvements, equipment, painting, decorating,
partitioning and other items to satisfy the tenant’s requirements with regard to
such leasing transaction, (iii) legal fees for services in connection with the
preparation of documents and other services rendered in connection with the
effectuation of the leasing transaction, (iv) any rent concessions covering any
period that the tenant has the right to be in possession of the demised space,
and (v) expenses incurred for the purpose of satisfying or terminating the
obligations of a tenant under a New Lease to the landlord under another lease
(whether or not such other lease covers space in the Property).

“Remove” with respect to (a) any monetary exception that does not exceed $10,000
or, when added to any other monetary exception does not exceed $50,000 in the
aggregate, shall mean that Seller causes the Title Company to remove or
affirmatively insure over as an exception to the Owner’s Title Policy for the
benefit of Buyer, without any additional cost to Buyer, whether such removal or
insurance is made available in consideration of a payment or bonding, indemnity
of Seller or otherwise, (b) those mechanic’s liens and judgment liens exceptions
which relate to Seller’s dispute with Clayco Construction Company and its
subcontractors and which are described on Exhibit R attached hereto and
incorporated herein by this reference (the “Clayco Exceptions”), shall mean that
Seller causes the Title Company to remove or affirmatively insure over the
Clayco Exceptions as exceptions to the Owner’s Title Policy for the benefit of
Buyer, without any additional cost to Buyer, provided, at Closing, Seller
delivers (i) the Letter of Credit to Buyer, and (ii) such documentation as the
Title Company may reasonably require to insure over the Clayco Exceptions,
including an indemnity in favor of the Title Company, provided that the Title
Company’s recourse against the party signing the indemnity with respect to such
items would be limited to the Letter of Credit, and (c) any other exception to
title not referred to in clause (a) or (b) above, shall mean that Seller causes
the same to be released from the Property, without any additional cost to Buyer,
whether such release is accomplished in consideration of a payment or bonding.

“Rents” shall mean all base rents, percentage rents, additional rent and any tax
and operating expense reimbursements and escalations due from the tenants of the
Property under the Leases.

 

7



--------------------------------------------------------------------------------

“Required Exceptions” shall mean, collectively, the following:

 

  (a) any Title Objections to the extent (and only to the extent) that the same
(i) have not been caused by any Buyer’s Representatives, and (ii) constitute any
of the following:

 

  (A) liens evidencing monetary encumbrances (other than liens for
non-delinquent general real estate taxes) (“Monetary Liens”) that are created as
a result of the intentional acts or omissions of Seller or its agents and
affiliates including, without limitation, the documents evidencing or securing
that certain mortgage indebtedness owed to MONY Life Insurance Company, provided
in no event shall Seller be required to Remove any such Monetary Lien which is
not related to the operation of the Property (such as a mechanic’s lien for work
on the Property) by any method other than indemnity of Seller in favor of the
Title Company, Buyer hereby acknowledging the existence of a mechanic’s lien
that Seller will not remove but which the Seller shall cause the Title Company
to insure over; or

 

  (B) liens or encumbrances other than Monetary Liens created by Seller or its
agents and affiliates after the date of this Agreement in violation of
Subsection 4.2.2.

 

  (b) any exception to title that Seller has specifically agreed in writing to
Remove pursuant to the terms of Section 4.2.1(b).

“Required Tenants” shall mean the following tenants: Husch & Eppenberger;
Ernst & Young; MetLife; and Luciano’s.

“Seller-Allocated Amounts” shall mean, collectively:

 

  (a) with respect to any condemnation or eminent domain proceedings with
respect to any portion of the Property that occurs after the date hereof,
(i) the reasonable costs, expenses and fees, including reasonable attorneys’
fees, expenses and disbursements, incurred by Seller in connection with
obtaining payment of any award or proceeds in connection with any such
condemnation or eminent domain proceedings, and (ii) any portion of any such
award or proceeds that is allocable to loss of use of the Property prior to
Closing; and

 

  (b) with respect to any casualty to any portion of the Property that occurs
after the date hereof, (i) the reasonable costs, expenses and fees, including
reasonable attorneys’ fees, expenses and disbursements, incurred by Seller in
connection with the negotiation and/or settlement of any casualty claim with an
insurer with respect to the Property, (ii) the proceeds of any rental loss,
business interruption or similar insurance that are allocable to the period
prior to the Closing Date, and (iii) the reasonable and actual costs incurred by
Seller in stabilizing the Property following a casualty.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager; (e) any direct or
indirect owner of any beneficial interest in Seller; (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s property
manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual affiliated or related in any way to any
of the foregoing.

 

8



--------------------------------------------------------------------------------

“Seller’s Broker” shall mean Cushman & Wakefield of Illinois, Inc. and Gateway
Commercial, L.L.C.

“Seller’s knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Representatives and shall not be construed to refer
to the knowledge of any other Seller Party, or to impose or have imposed upon
the Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by the Designated Representatives.
There shall be no personal liability on the part of the Designated
Representatives arising out of any of the Seller’s Warranties.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 and the Closing Documents executed by Seller for the
benefit of Buyer in connection with the Closing, as such representations and
warranties may be deemed modified or waived by Buyer pursuant to the terms of
this Agreement.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State in which the Property is located.

“Tax Year” shall mean the year period commencing on January 1 of each calendar
year and ending on December 31 of such calendar year, being the real estate tax
year for the county in which the Property is located.

“Title Commitment” shall mean a commitment to issue an owner’s policy of title
insurance with respect to the Property issued by the Title Company.

“Title Company” shall mean Chicago Title Insurance Company, National Business
Unit, whose mailing address is 16969 Von Karman Avenue, Suite 200, Irvine,
California 92606, Attention: John Premac.

“Title Documents” shall mean all documents referred to on Schedule B of the
Title Commitment as exceptions to coverage.

“Title Objections” shall mean any exceptions to title to which Buyer is entitled
and timely objects in accordance with the terms of Subsection 4.2.1(a).

“Transaction” shall mean the transaction contemplated by this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE 2 - SALE OF PROPERTY

Seller agrees to sell, transfer and assign and Buyer agrees to purchase, accept
and assume, subject to the terms and conditions set forth in this Agreement and
the Closing Documents, all of Seller’s right, title and interest in and to the
Property.

ARTICLE 3 - PURCHASE PRICE

In consideration of the sale of the Property to Buyer, Buyer shall pay to Seller
an amount equal to the Purchase Price, as prorated and adjusted as set forth in
Article 6, Section 7.2, or as otherwise provided under this Agreement. The
Purchase Price shall be paid as follows:

 

3.1 Earnest Money Deposit.

 

  3.1.1 Payment of Deposit. Within three (3) business days of the full and final
execution of this Agreement and as a condition precedent to the effectiveness of
this Agreement, Buyer shall pay the Deposit to Escrow Agent.

 

  3.1.2 Applicable Terms; Failure to Make Deposit. The Deposit shall be paid to
Escrow Agent in immediately available funds. Except as expressly otherwise set
forth herein, the Deposit shall be applied against the Purchase Price on the
Closing Date and shall otherwise be held and delivered by Escrow Agent in
accordance with the provisions of Article 13. Subject to the provisions of
Section 5.3 and notwithstanding anything stated to the contrary elsewhere in
this Agreement, if the transaction contemplated hereunder fails to close for any
reason other than Buyer’s default under this Agreement, the Deposit shall be
returned to Buyer. Notwithstanding any provision in this Agreement to the
contrary, if Buyer fails to timely make the Deposit as provided herein, Buyer
shall be deemed to have elected to terminate this Agreement and the parties
shall have no further rights or obligations hereunder except for obligations
which expressly survive the termination of this Agreement.

 

3.2 Cash at Closing. On the Closing Date, provided all conditions precedent to
Buyer’s obligations have been satisfied, Buyer shall (a) pay to Seller an amount
equal to the balance of the Purchase Price in immediately available funds by
wire transfer as more particularly set forth in Section 7.2, as prorated and
adjusted as set forth in Article 6, Section 7.2, or as otherwise provided under
this Agreement, and (b) cause the Escrow Agent to simultaneously pay the Deposit
to Seller in immediately available funds by wire transfer as more particularly
set forth in Section 7.2.

ARTICLE 4 - TITLE MATTERS

 

4.1 Title to Real Property. Seller shall use commercially reasonable efforts to
obtain the Title Commitment, copies of all of the Title Documents and the Survey
as soon as reasonably practicable after the date hereof. Seller shall notify
Buyer when it receives any of the aforementioned documents and shall promptly
furnish Buyer with copies of the same.

 

10



--------------------------------------------------------------------------------

4.2 Title Defects.

 

  4.2.1 Buyer’s Objections to Title; Seller’s Obligations and Rights.

 

  (a) Prior to the expiration of the Due Diligence Period, Buyer shall have the
right to object in writing to any title matters that appear on the Title
Commitment, the Survey, and any supplemental title reports or updates to the
Title Commitment (whether or not such matters constitute Permitted Exceptions).
In addition, after the expiration of the Due Diligence Period, Buyer shall have
the right to object in writing to any title matters which are not Permitted
Exceptions that may first appear on any supplemental title reports or updates to
the Title Commitment or Survey issued after the expiration of the Due Diligence
Period so long as such objection is made by Buyer within five (5) business days
after Buyer becomes aware of the same (but, in any event, prior to the Closing
Date). Unless Buyer is entitled to and timely objects to such title matters, all
such title matters shall be deemed to constitute additional Permitted
Exceptions.

 

  (b) To the extent that any Title Objections do not constitute Required
Exceptions, Seller may elect (but shall not be obligated) to Remove or cause to
be Removed any such Title Objections and Seller shall notify Buyer in writing
within five (5) business days after receipt of Buyer’s notice of Title
Objections (but, in any event, prior to the Closing Date) whether Seller elects
to Remove the same. Failure of Seller to respond in writing within such period
shall be deemed an election by Seller not to Remove such Title Objections. Any
Title Objection that Seller elects in writing to Remove shall be deemed a
Required Exception. If Seller elects not to Remove one or more Title Objections,
then, within five (5) business days after Seller’s election (but, in any event,
prior to the Closing Date), Buyer may elect in writing to either (i) terminate
this Agreement, in which event the Deposit shall be paid to Buyer and,
thereafter, the parties shall have no further rights or obligations hereunder
except for obligations which expressly survive the termination of this
Agreement, or (ii) waive such Title Objections and proceed to Closing. Failure
of Buyer to respond in writing within such period shall be deemed an election by
Buyer to waive such Title Objections and proceed to Closing. Any such Title
Objection so waived (or deemed waived) by Buyer shall be deemed to constitute a
Permitted Exception and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price.

 

  (c)

If this Agreement is not terminated by Buyer in accordance with the provisions
hereof, Seller shall, at Closing, Remove or cause to be Removed any Required
Exceptions. Seller may use any portion of the

 

11



--------------------------------------------------------------------------------

 

Purchase Price to satisfy any Required Exceptions that exist as of the Closing
Date, provided Seller shall cause the Title Company to Remove the same. If
Seller is unable to Remove any Required Exceptions prior to the Closing, Buyer
may at Closing elect to either (a) terminate this Agreement, in which event the
Deposit shall be paid to Buyer and, thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (b) accept such exceptions to
title and the Closing shall occur as herein provided without any reduction of or
credit against the Purchase Price. Seller shall have the right to replace the
Title Company with another nationally recognized title insurance company if the
Title Company fails or refuses to Remove any exceptions to title that Seller
elects or is required to Remove.

 

  (d) Seller shall be entitled to a reasonable adjournment of the Closing (not
to exceed fifteen (15) days) for the purpose of the Removal of any exceptions to
title.

 

  4.2.2 No New Exceptions. From and after the date hereof, Seller shall not
execute any deed, easement, restriction, covenant or other matter affecting
title to the Property unless Buyer has received a copy thereof and has approved
the same in writing. If Buyer fails to object in writing to any such proposed
instrument within three (3) business days after receipt of the aforementioned
notice, Buyer shall be deemed to have approved the proposed instrument. Buyer’s
consent shall not be unreasonably withheld, conditioned or delayed with respect
to any such instrument that is proposed prior to the expiration of the Due
Diligence Period. Buyer, in its sole and absolute discretion, shall be entitled
to grant or withhold its consent with respect to any such instrument that is
proposed between the expiration of the Due Diligence Period and the Closing.

 

4.3 Title Insurance. At Closing, the Title Company shall issue the Owner’s Title
Policy to Buyer, insuring that fee simple title to the Real Property is vested
in Buyer subject only to the Permitted Exceptions. Buyer shall be entitled to
request that the Title Company provide such endorsements (or amendments) (in
addition to the Required Title Endorsements) to the Owner’s Title Policy as
Buyer may reasonably require, provided that (a) such endorsements (or
amendments) shall be at no cost to, and shall impose no additional liability on,
Seller, (b) Buyer’s obligations under this Agreement shall not be conditioned
upon Buyer’s ability to obtain such endorsements and, if Buyer is unable to
obtain such endorsements, Buyer shall nevertheless be obligated to proceed to
close the Transaction without reduction of or set off against the Purchase
Price, and (c) the Closing shall not be delayed as a result of Buyer’s request.

 

12



--------------------------------------------------------------------------------

ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

5.1 Buyer’s Due Diligence.

 

  5.1.1

Access to Documents and the Property. Within three (3) business days following
the Effective Date, Seller will make or cause to be made available to Buyer for
copying, at Buyer’s sole cost and expense, property files of Seller and Seller’s
property manager located at 2127 Innerbelt Business Center Drive, Suite 200, St.
Louis, Missouri 63114 (other than Confidential Materials), including the
following documents: (a) all Leases, Lease abstracts and Lease files, (b) a
current rent roll and aging receivables report (for the current year and last
three calendar years), (c) a current operating report containing income and
expenses for the current year and last three prior years, (d) all existing
environmental and soils assessments, correspondence and reports, (e) copies of
the property tax bills for the current and prior year, (f) all surveys, (g) the
most recent preliminary title report or title insurance policy, (h) all pending
leases, lease proposals and letters of intent, (i) all contracts and agreements
affecting the Property, including without limitation, those pertaining to
service, labor, construction, management, maintenance, and brokerage, (j) copies
of all non-privileged documents regarding litigation, liens or threatened
claims, (k) all building reports, structural reports and engineering data, (l) a
list of personal property existing in which Seller has an interest, and (m) to
the extent needed for the performance of Buyer’s 3-14 Audit (as that term is
defined in Section 5.1.5 below), the documents which are described in Exhibit P
attached hereto, to the extent in existence and in Seller’s possession
(collectively, the “Buyer’s 3-14 Audit Documents”). In addition, commencing
prior to the date hereof and continuing to the Closing Date, Seller has and will
continue to allow Buyer’s Representatives access to the Property upon reasonable
prior notice at reasonable times provided (a) such access does not interfere
with the operation of the Property or the rights of tenants; (b) Buyer shall
coordinate with Seller and Seller’s property manager prior to and during each
visit to the Property by any Buyer’s Representatives and representatives of
Seller shall accompany Buyer’s Representatives during each such visit;
(c) Buyer’s Representatives shall not contact any tenant without first notifying
Seller; and (d) Seller or its designated representative shall have the right to
pre-approve and be present during any physical testing of the Property;
provided, however, that Buyer shall be entitled to conduct an asbestos survey of
the Property without Seller’s approval so long as Buyer provides Seller with
prior notice of such testing. Buyer’s Representatives shall also be permitted to
interview the Seller’s property manager and Seller’s personnel, agents and
managers, and to interview tenants leasing space in the Property so long as
Buyer provides Seller with prior notice of such interviews. Buyer shall deliver
promptly to Seller copies of all Buyer’s Reports (subject to any confidentiality
provisions contained therein). If this Agreement is terminated, Buyer shall
immediately return the Property to the condition existing prior to any tests and
inspections. Prior to such time as any Buyer’s Representatives enter the
Property, Buyer shall (i) obtain policies of general liability insurance which
insure Buyer’s Representatives with liability

 

13



--------------------------------------------------------------------------------

 

insurance limits of not less than $1,000,000 combined single limit for personal
injury and property damage and name Seller and Seller’s property manager as
additional insureds and which are with such insurance companies, provide such
coverages and carry such other limits as Seller shall reasonably require, and
(ii) provide Seller with certificates of insurance evidencing that Buyer has
obtained the aforementioned policies of insurance.

 

  5.1.2 Limit on Government Contacts. Notwithstanding any provision in this
Agreement to the contrary, except in connection with the preparation of a
so-called “Phase I” environmental report with respect to the Property, Buyer’s
Representatives shall not contact any governmental official or representative
regarding hazardous materials on or the environmental condition of the Property
without Seller’s prior written consent thereto, which consent shall not be
unreasonably withheld, conditioned or delayed. In addition, if Seller’s consent
is obtained by Buyer, Seller shall be entitled to receive at least five (5) days
prior written notice of the intended contact and to have a representative
present when any Buyer’s Representatives has any such contact with any
governmental official or representative.

 

  5.1.3 Other Due Diligence Obligations of Buyer. All inspections by Buyer’s
Representatives shall be at Buyer’s sole expense and shall be in accordance with
applicable Laws, including without limitation, Laws relating to worker safety
and the proper disposal of discarded materials. Buyer shall cause each of
Buyer’s Representatives to be aware of the terms of this Agreement as it relates
to the conduct of Buyer’s Due Diligence and the obligations of such parties
hereunder.

 

  5.1.4 Waiver and Release. Buyer, for itself and all of the other Buyer’s
Representatives, hereby waives and releases Seller and each of the Seller
Parties from all claims resulting directly or indirectly from access to,
entrance upon, or inspection of the Property by Buyer’s Representatives.

 

  5.1.5 Buyer has informed Seller that it is required by law to complete with
respect to certain matters relating to the Property an audit commonly known as a
“3-14 Audit” (the “Buyer’s 3-14 Audit”). Buyer shall complete the Buyer’s 3-14
Audit during the Due Diligence Period. In connection with the performance of
Buyer’s 3-14 Audit, Seller shall: (a) during the Due Diligence Period make
available to Buyer, as part of the Property documents and on the terms and
conditions of Section 5.1.1 above, the Buyer’s 3-14 Audit Documents; and
(b) provide to Buyer in written form, as determined by Seller, answers to the
questions relating to the Property which are set forth in Exhibit P.

 

5.2 As-Is Sale. Buyer acknowledges and agrees as follows:

 

  (a) During the Due Diligence Period, Buyer has conducted, and shall continue
to conduct, or has waived its right to conduct, such Due Diligence as Buyer has
deemed or shall deem necessary or appropriate.

 

14



--------------------------------------------------------------------------------

  (b) Subject to Seller’s Warranties, the Property shall be sold, and Buyer
shall accept possession of the Property on the Closing Date, “AS IS, WHERE IS,
WITH ALL FAULTS”, with no right of setoff or reduction in the Purchase Price.

 

  (c) Except for Seller’s Warranties, none of the Seller Parties have or shall
be deemed to have made any verbal or written representations, warranties,
promises or guarantees (whether express, implied, statutory or otherwise) to
Buyer with respect to the Property, any matter set forth, contained or addressed
in the Documents (including, but not limited to, the accuracy and completeness
thereof) or the results of Buyer’s Due Diligence.

 

  (d) Buyer shall independently confirm to its satisfaction all information that
it considers material to its purchase of the Property or the Transaction.

In addition, Buyer expressly understands and acknowledges that it is possible
that unknown Liabilities may exist with respect to the Property and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration, having been bargained
for between parties with the knowledge of the possibility of such unknown
Liabilities shall be given in exchange for a full accord and satisfaction and
discharge of all such Liabilities. Notwithstanding anything to the contrary
contained in this Agreement, the foregoing release shall not extend to
(a) Seller’s Warranties, as such Seller’s Warranties may be deemed to be
modified as set forth herein, to the extent that a claim is made by Buyer
against Seller for a breach of same within the period set forth in Section 9.3.4
hereof, (b) Seller’s fraud, (c) any of Seller’s obligations or covenants
(including indemnity obligations) under this Agreement, to the extent that such
obligations or covenants specifically by their terms survive the Closing
hereunder, and then only for the duration during which such obligations or
covenants survive the Closing, and (d) any claims or actions Buyer may have
against Seller that may arise from third party claims asserted against Buyer
with respect to actions or occurrences arising prior to the Closing.

 

5.3

Termination of Agreement During Due Diligence Period. If Buyer, in its sole and
absolute discretion, is not satisfied with the results of its Due Diligence
during the Due Diligence Period, Buyer may terminate this Agreement by written
notice to Seller at any time prior to the expiration of the Due Diligence
Period, which written notice shall specify the reason for Buyer’s termination of
this Agreement, and, in the event of such termination prior to the expiration of
the Due Diligence Period, (a) neither Seller nor Buyer shall have any liability
hereunder except for those obligations which expressly survive the termination
of this Agreement and (b) Buyer shall be entitled to the return of either
(i) the entire Deposit, in the event Buyer terminates this Agreement due to
(a) its disapproval of any title matters affecting the Property (including
matters disclosed by a survey of the Property) and/or zoning affecting the
Property, (b) its review and disapproval of matters and documents relating to
the cash flow generated from the operations of the Property (including, without
limitation, the credit worthiness of tenants at the Property) except that Buyer
shall not have the right to disapprove any of the

 

15



--------------------------------------------------------------------------------

 

economics (including, without limitation, lease terms, leasing costs, other
operating revenue, operating costs and capital expenditures) relating to the
cash flow generated form the operations of the Property if, and to the extent,
(i) such economics are set forth in the offering memorandum made available to
Buyer by Seller, and (ii) the economics set forth in such offering memorandum
are true and correct, or (c) its disapproval of the physical condition of the
Property (including, without limitation, the condition of all improvements
situated thereon and the existence of any hazardous substances on the Property
or discharged by the Property) to the extent the estimated cost of remedying
such physical condition is expected (in Buyer’s reasonable judgment), in the
aggregate, to exceed $100,000 or (ii) the Refundable Portion of the Deposit, in
the event Buyer terminates this Agreement due to any reason other than those set
forth in clause (i) above. In the event Buyer fails to terminate this Agreement
prior to the expiration of the Due Diligence Period, Buyer shall be deemed to
have waived its rights to terminate this Agreement in accordance with this
Article 5.

 

5.4 Buyer’s Certificate. Buyer shall deliver to Seller at the Closing, a
certificate in the form of Exhibit C attached hereto and incorporated herein by
this reference.

ARTICLE 6 - ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made at Closing:

 

6.1 Lease Rentals and Other Revenues.

 

  6.1.1 Rents. All collected Rents shall be prorated between Seller and Buyer as
of the day prior to the Closing Date. Seller shall be entitled to all Rents
attributable to any period to but not including the Closing Date. Buyer shall be
entitled to all Rents attributable to any period on and after the Closing Date.
For purposes of determining each of Buyer’s and Seller’s pro rata share of
percentage rents, the amount “attributable” to the period prior to the Closing
Date shall be equal to (a) the aggregate amount of such percentage rents
actually collected for the calendar year in which the Closing occurs multiplied
by (b) a fraction, the numerator of which shall be the number of days prior to
the Closing Date that the applicable tenant leases space at the Property during
the calendar year in which the Closing occurs and the denominator of which shall
be 365. Rents (including percentage rents) not collected as of the Closing Date
shall not be prorated at the time of Closing.

 

  6.1.2 Other Revenues. Revenues from Property operations (other than Rents
(which shall be prorated as provided in Subsection 6.1.1), security deposits
(which will be apportioned as provided in Section 6.6), and pre-paid
installments or other payments under Contracts (which shall be the sole property
of Seller)) that are actually collected shall be prorated between Buyer and
Seller as of 12:01 a.m. on the Closing Date. Seller shall be entitled to all
such revenues attributable to any period to but not including the Closing Date
and Buyer shall be entitled to all such revenues attributable to any period on
and after the Closing Date.

 

16



--------------------------------------------------------------------------------

  6.1.3 Post-Closing Collections. After Closing, Buyer shall make a good faith
effort to collect any Rents or other revenues not collected as of the Closing
Date on Seller’s behalf and to tender the same to Seller upon receipt by sending
delinquency notices (which shall be deemed to constitute Buyer’s good faith
efforts) to tenants for delinquent rents owned by such tenants to the extent
Seller has provided Buyer with the amounts owing by such tenants prior to the
Closing, provided that Buyer shall not be required to declare a default against
any tenants under the Leases for such delinquent rental obligations. All Rents
collected by Buyer on or after the Closing Date shall first be applied to all
amounts due under the applicable Lease at the time of collection (i.e., current
Rents and sums due Buyer as the current owner and landlord) with the balance (if
any) payable to Seller, but only to the extent of amounts delinquent and
actually due Seller. Buyer shall not have an exclusive right to collect the sums
due Seller under the Leases or other revenue due Seller and Seller hereby
retains its rights to pursue claims against any tenant under the Leases or other
party for sums due with respect to periods prior to the Closing Date (including,
without limitation, any percentage rent that may be due with respect to any
period of time prior to Closing, regardless of when the same is to be paid to
the owner of the Property pursuant to the terms of the applicable Lease);
provided, however, that with respect to any legal proceedings against any tenant
under a Lease, Seller (a) shall be required to notify Buyer in writing of its
intention to commence or pursue such legal proceedings; (b) shall only be
permitted to commence or pursue any legal proceedings after the date which is
four (4) months after Closing; and (c) shall not be permitted to commence or
pursue any legal proceedings against any tenant seeking eviction of such tenant
or the termination of the underlying Lease. The terms of this Section 6.1.3
shall survive the Closing and not be merged therein.

 

6.2 Leasing and Capital Costs.

 

  6.2.1 Reimbursable Lease Expenses. At Closing, Buyer shall reimburse Seller
for the Reimbursable Lease Expenses to the extent required by the terms of
Article 14.

 

  6.2.2 Leasing Costs. Buyer shall be credited at Closing for the amount of all
unsatisfied costs and expenses which were incurred, or are to be incurred (but
expressly excluding any such costs and expenses payable in the future as a
result of future Lease extensions), in connection with any and all Leases
executed, modified or extended by Seller prior to the Effective Date, including,
without limitation, all costs and expenses for tenant improvements (either
completed or to be completed) and brokerage commissions (collectively,
“Pre-Contract Leasing Costs”). Seller shall remain responsible for satisfying
any Pre-Contract Leasing Costs which were not credited to Buyer at Closing.

 

17



--------------------------------------------------------------------------------

  6.2.3 Capital Costs. Buyer shall be credited at Closing for any unsatisfied
amounts under all capital contracts, contracts pertaining to works of
improvement or other contracts existing prior to Closing, pertaining to the
Property (regardless of when the work, services or other obligations were
performed or are to be performed), (“Pre-Closing Capital Costs”). Seller shall
remain responsible for satisfying any Pre-Closing Capital Costs which were not
credited to Buyer at Closing.

 

6.3 Real Estate and Personal Property Taxes.

 

  6.3.1 Proration of Ad Valorem Taxes. Buyer and Seller shall only prorate ad
valorem real estate and personal property taxes for the Property that are
actually due and payable during Closing Tax Year, regardless of the year for
which such taxes are assessed. As a result, if real estate or personal property
taxes for the Property are paid in arrears (i.e., taxes paid during any Tax Year
are assessed for or otherwise attributable to the previous Tax Year), there
shall be no proration of real estate taxes assessed for or attributable to the
Property for the Closing Tax Year (which would be due and payable during the
following Tax Year). There shall be no proration of ad valorem real estate or
personal property taxes other than as set forth hereinabove and, as between
Buyer and Seller, Buyer agrees that it shall be solely responsible for all such
ad valorem real estate and personal property taxes due and payable after the
Closing to the extent applicable to the period after Close of Escrow or to the
extent Buyer receives a credit for any such amount at Closing. The proration of
the ad valorem real estate and personal property taxes actually due and payable
during the Closing Tax Year shall be calculated as follows:

 

  (a) Seller shall be responsible for that portion of such taxes equal to
(i) the total such taxes due and payable during the Closing Tax Year, multiplied
by (ii) a fraction, the numerator of which shall be the number of days in the
Closing Tax Year prior to the Closing Date, and the denominator of which shall
be 365; and

 

  (b) Buyer shall be responsible for that portion of such taxes equal to (i) the
total such taxes due and payable during the Closing Tax Year, multiplied by
(ii) a fraction, the numerator of which shall be the number of days in the
Closing Tax Year subsequent to and including the Closing Date, and the
denominator of which shall be 365.

 

  6.3.2 Insufficient Information. If, at Closing, the real estate and/or
personal property tax rate and assessments have not been set for the taxes due
and payable during the Closing Tax Year, then the proration of such taxes shall
be based upon the rate and assessments for the preceding Tax Year, and such
proration shall be adjusted between Seller and Buyer after Closing upon
presentation of written evidence that the actual taxes due and payable during
the Closing Tax Year differ from the amounts used at Closing and in accordance
with the provisions of Section 6.8.

 

18



--------------------------------------------------------------------------------

  6.3.3 Special Assessments. Seller shall pay all installments of special
assessments due and payable prior to the Closing Date and Buyer shall pay all
installments of special assessments due and payable on and after the Closing
Date; provided, however, that (a) if the owner of the Property has the election
to pay any special assessment either immediately or under a payment plan with
interest, Seller may elect to pay under a payment plan, which election shall be
binding on Buyer; and (b) Seller shall not be required by the foregoing to pay
any installments of special assessments which have not been confirmed or which
relate to projects that have not been completed on the date hereof.

 

  6.3.4 Tenant Reimbursements. Notwithstanding the foregoing terms of this
Article 6, Seller shall have no obligation to pay (and Buyer shall not receive a
credit at Closing for) any real estate or personal property taxes or special
assessments to the extent that Buyer is entitled after Closing to reimbursement
of such taxes and assessments, or the recovery of any increase in such taxes and
assessments, from the tenants under the Leases, regardless of whether Buyer
actually collects such reimbursement or increased taxes and assessments from
such tenants, it being understood and agreed by Buyer and Seller that (a) as
between Buyer and Seller, Buyer shall be responsible for payment of all of such
real estate or personal property taxes and assessments, and (b) the burden of
collecting such reimbursements shall be solely on Buyer. Furthermore, Seller and
Buyer acknowledge and agree that, notwithstanding any provision in any of the
Leases to the contrary, the tax reimbursement payments to be paid by tenants of
the Property during the Closing Tax Year are to be applied to pay the real
estate taxes due and payable during the Closing Tax Year and, therefore, Buyer
shall not receive a credit for any amounts due and payable by tenants of the
Property prior to the Closing as real estate tax reimbursements.

 

  6.3.5 Reassessment. In the event the Property has been assessed for property
tax purposes at such rates as would result in reassessment (i.e., “escape
assessment” or “roll-back taxes”) based upon the change in land usage or
ownership of the Property on or after the Closing Date, Buyer hereby agrees to
pay all such taxes and to indemnify and save Seller harmless from and against
all Liabilities for such taxes. Such indemnity shall survive the Closing and not
be merged therein.

 

6.4

Other Property Operating Expenses. Operating expenses for the Property shall be
prorated as of 12:01 a.m. on the Closing Date. Seller shall pay all utility
charges and other operating expenses attributable to the Property to, but not
including the Closing Date (except for those utility charges and operating
expenses payable by tenants in accordance with the Leases) and Buyer shall pay
all utility charges and other operating expenses attributable to the Property on
or after the Closing Date. To the extent that the amount of actual consumption
of any utility services is not determined prior to the Closing Date, a proration
shall be made at Closing based on the last available reading and post-closing
adjustments between Buyer and Seller shall be made within twenty (20) days of
the date that actual consumption for such pre-closing period is determined,
which obligation shall survive the Closing and not be merged therein. Seller
shall not assign to

 

19



--------------------------------------------------------------------------------

 

Buyer any deposits which Seller has with any of the utility services or
companies servicing the Property. Buyer shall arrange with such services and
companies to have accounts opened in Buyer’s name beginning at 12:01 a.m. on the
Closing Date. Notwithstanding the foregoing terms of this section, Seller shall
have no obligation to pay (and Buyer shall not receive a credit at Closing for)
any operating expenses to the extent that Buyer is entitled after Closing to
reimbursement of such operating expenses, or the recovery of any increase in
such operating expenses, from the tenants under the Leases, regardless of
whether Buyer actually collects such reimbursement or increased operating
expenses from such tenants, it being understood and agreed by Buyer and Seller
that (a) as between Buyer and Seller, Buyer shall be responsible for payment of
all of such operating expenses, and (b) the burden of collecting such
reimbursements shall be solely on Buyer.

 

6.5 Closing Costs. Buyer shall pay the following costs and expenses associated
with the Transaction: (a) all premiums and charges of the endorsements and
extended coverage for the Owner’s Title Policy, (b) the cost of the Buyer’s
lender’s title insurance policy and endorsements, (c) all recording and filing
charges in connection with the instrument by which Seller conveys the Property,
(d)  1/2 of all escrow or closing charges, (e) the commission due Buyer’s
Broker, if any, (f) all costs of Buyer’s Due Diligence, including fees due its
consultants and attorneys, and (g) all lenders’ fees related to any financing to
be obtained by Buyer. Seller shall pay the following costs and expenses
associated with the Transaction: (i) all premiums for the Title Commitment,
Owner’s Title Policy (but no endorsements), (ii) the cost of the Survey,
(iii) the commission due Seller’s Broker, (iv) all fees due its attorneys,
(v)  1/2 of all escrow or closing charges, (vi) all transfer taxes, and
(vii) all costs incurred in connection with causing the Title Company to Remove
any Required Exceptions. The obligations of the parties under this Section 6.5
shall survive the Closing (and not be merged therein) or any earlier termination
of this Agreement.

 

6.6 Cash Security Deposits. Buyer shall be credited at Closing for the amount of
all cash security deposits provided for under the Leases as reflected on the
List of Leases attached hereto as Exhibit L and made a part hereof. Unless and
until this Agreement is terminated, Seller shall not apply any security deposits
to any obligations under the Leases without notifying Buyer of such application,
in which event Exhibit L shall be deemed to be modified to reflect such
application.

 

6.7 Apportionment Credit. In the event the apportionments to be made at the
Closing result in a credit balance (a) to Buyer, such sum shall be paid at the
Closing by giving Buyer a credit against the Purchase Price in the amount of
such credit balance, or (b) to Seller, Buyer shall pay the amount thereof to
Seller at the Closing by wire transfer of immediately available funds to the
account or accounts to be designated by Seller for the payment of the Purchase
Price.

 

6.8

Delayed Adjustment; Delivery of Operating and Other Financial Statements. If at
any time following the Closing Date, the amount of an item listed in any section
of this Article 6 shall prove to be incorrect (whether as a result of an error
in calculation or a lack of complete and accurate information as of the Closing)
or otherwise require

 

20



--------------------------------------------------------------------------------

 

adjustment as a result of any year-end or periodic reconciliations of
reimbursable operating expenses or tax payments by a tenant under a Lease, the
party owing money as a result of such error or adjustment shall promptly pay to
the other party the sum necessary to correct such error or make such adjustment
upon receipt of proof of the same, provided that such proof is received by the
party from whom payment is to be made on or before the later of one (1) year
after Closing or two (2) calendar months after the applicable reconciliation
period (such period being referred to herein as the “Post Closing Adjustment
Period”). In order to enable Seller to determine whether any such delayed
adjustment is necessary, Buyer shall provide to Seller current operating and
financial statements for the Property and copies of any correspondence and
statements sent to tenants in connection with any reconciliation promptly after
the same are prepared, but, in any event, no later than the date one (1) month
prior to the expiration of the Post-Closing Adjustment Period. The provisions of
this Section 6.8 shall survive the Closing and not be merged therein.

 

6.9 Additional Rent Reconciliation. To the extent that any additional rent
(including, without limitation, estimated payments for operating expenses and/or
real estate taxes) (collectively, “Expenses”) is paid by tenants to landlord
under the Leases based on an estimated payment basis (monthly, quarterly or
otherwise) for which a future reconciliation of actual Expenses to estimated
payments is required to be performed at the end of a reconciliation period,
Buyer and Seller shall make an adjustment at the Closing for the applicable
reconciliation period (or periods, if the Leases do not have a common
reconciliation period) based on a comparison of the actual Expenses to the
estimated payments at the Closing. If, as of the Closing, Seller has received
additional rent payments in excess of the amount that tenants will be required
to pay, based on the actual Expenses as of the Closing, Buyer shall deliver to
Seller the amount of such deficiency within thirty (30) days of the
reconciliation pursuant to which the tenants’ payments of such deficient amounts
are received by Buyer. The provisions of this Section 6.9 shall survive the
Closing and not be merged therein.

ARTICLE 7 - CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

 

7.1 Closing Date. Closing shall occur on the Closing Date. The parties shall
endeavor to conduct an escrow-style closing through the Escrow Agent so that it
will not be necessary for any party to attend the Closing. Time is of the
essence with respect to the Closing.

 

7.2

Title Transfer and Payment of Purchase Price. Provided all conditions precedent
to Seller’s obligations hereunder have been satisfied, Seller agrees to convey
the Property to Buyer upon confirmation of receipt of the Purchase Price by the
Escrow Agent as set forth below. Provided all conditions precedent to Buyer’s
obligations hereunder have been satisfied, Buyer agrees to pay the amount
specified in Article 3 by timely delivering the same to the Escrow Agent no
later than 1:00 p.m. Central Time on the Closing Date and causing the Escrow
Agent to deposit the same in Seller’s designated account by 2:00 p.m. Central
Time on the Closing Date. In addition, for each full or partial day after

 

21



--------------------------------------------------------------------------------

 

2:00 p.m. Central Time on the Closing Date that Seller has not received in its
account the payment specified in Article 3 due to Buyer’s default, Buyer shall
pay to Seller at Closing (and as a condition thereto) the greater of (a) an
amount equal to one (1) day’s interest on the unpaid funds at the rate per annum
equal to the “prime rate” as such rate is reported in the “Money Rates” section
of The Wall Street Journal, as published and distributed in New York, New York,
in effect from time to time, and (b) an amount equal to the per diem proration
for one (1) day. Notwithstanding the foregoing, Seller shall have the right to
terminate this Agreement at any time if the Closing does not occur by 2:00 p.m.
Central Time on the Closing Date due to Buyer’s default.

 

7.3 Seller’s Closing Deliveries. At Closing, Seller shall deliver or cause to be
delivered the following:

 

  (a) Deed. A deed in the form of Exhibit D attached hereto and incorporated
herein by this reference (“Deed”) executed and acknowledged by Seller.

 

  (b) Bill of Sale. A bill of sale in the form of Exhibit E attached hereto and
incorporated herein by this reference (“Bill of Sale”) executed by Seller.

 

  (c) Assignment of Tenant Leases. An assignment and assumption of the Leases,
in the form of Exhibit F attached hereto and incorporated herein by this
reference (“Assignment of Leases”) executed by Seller.

 

  (d) Assignment of Intangible Property. An assignment and assumption of the
Intangible Property in the form of Exhibit G attached hereto and incorporated
herein by this reference (“Assignment of Intangible Property”) executed by
Seller.

 

  (e) Notice to Tenants. A single form letter in the form of Exhibit H attached
hereto and incorporated herein by this reference, executed by Seller, duplicate
copies of which shall be sent by Buyer after Closing to each tenant under the
Leases.

 

  (f) Non-Foreign Status Affidavit. A non-foreign status affidavit in the form
of Exhibit I attached hereto and incorporated herein by this reference, as
required by Section 1445 of the Internal Revenue Code, executed by Seller.

 

  (g) Evidence of Authority. A certificate of the Manager of Seller in the form
of Exhibit J attached hereto and incorporated herein by this reference to the
extent required by the Title Company.

 

  (h) Other Documents. A title affidavit and gap indemnity in the form of
Exhibit K attached hereto and incorporated herein by this reference, and such
other documents as may be reasonably required by the Title Company or as may be
agreed upon by Seller and Buyer to consummate the Transaction.

 

22



--------------------------------------------------------------------------------

  (i) An agreement (“Mutual Restriction Agreement”) among Seller, Buyer, THF
Plaza Condominium, L.L.C. and The Plaza in Clayton Condominium Association,
pursuant to which the parties agree that any change to the exterior appearance
of the project be subject to the mutual reasonable approval of all of the above
parties. Seller shall deliver a draft of the Mutual Restriction Agreement to
Buyer no later than fifteen (15) days after the Effective Date.

 

  (j) An amendment to the Grant and Reservation of Easements Pertaining to the
Premises commonly known as the Plaza in Clayton (the “ECR”), recorded in Book
13462, Page 0464, St. Louis County Recorder (“ECR Amendment”) between THF Plaza
Condominium, L.L.C. and Seller whereby (i) THF Plaza Condominium, L.L.C. agrees
to take over the maintenance of the condominium portion of the parking garage,
and (ii) Sections 5(b) and 5(c) of the ECR (requiring the owner of the condo
building to reimburse the owner of the commercial building for its share of
parking garage maintenance expenses) shall be deleted in their entirety. Seller
shall deliver a draft of the ECR Amendment to Buyer no later than fifteen
(15) days after the Effective Date.

 

  (k) A parking easement agreement (“Parking Easement Agreement”) between Seller
and THF Plaza Condominium, L.L.C. whereby Seller grants THF Plaza Condominium,
L.L.C. and its successors, assigns and designees the perpetual right to utilize
(i) thirteen (13) parking spaces in the P-00 level of the parking garage without
charge of any kind; and (ii) one (1) parking space anywhere in the commercial
parking garage. Seller shall deliver a draft of the Parking Easement Agreement
to Buyer no later than fifteen (15) days after the Effective Date.

 

  (l) Letters of Credit as Tenant Security Deposits. With respect to any
security deposits which are letters of credit, Seller shall, if the same may be
assigned or quitclaimed by Seller, (i) deliver to Buyer at the Closing such
letters of credit, (ii) execute and deliver such other instruments as the
issuers of such letters of credit shall reasonably require, and (iii) cooperate
with Buyer to change the named beneficiary under such letters of credit to Buyer
so long as Seller does not incur any additional liability or expense in
connection therewith.

 

  (m) Closing Statement. Seller’s form of closing statement, setting forth the
prorations and adjustments to the Purchase Price respecting the Property to be
made pursuant to Article 6 (the “Closing Statement”), executed by Seller.

 

  (n) Keys and Original Documents. Keys to all locks on the Real Property in
Seller’s or Seller’s building manager’s possession and originals or, if
originals are not available, copies, of all of the Property Documents, to the
extent not previously delivered to Buyer.

 

23



--------------------------------------------------------------------------------

  (o) Certificate. A certificate executed by Seller certifying whether all of
the representations and warranties of Seller set forth in this Agreement
continue to be true, correct and complete in all material respects.

The items to be delivered by Seller in accordance with the terms of
Subsections (a) through (k) of this Section 7.3 and Subsection (n) of this
Section 7.3 shall be delivered to Escrow Agent no later than 5:00 p.m. Eastern
Time on the last business day prior to the Closing Date and the items to be
delivered by Seller in accordance with the terms of Subsection (m) of this
Section 7.3 shall be delivered outside of escrow and shall be deemed delivered
if the same are located at the Property on the Closing Date.

 

7.4 Buyer’s Closing Deliveries. At the Closing, provided all conditions
precedent to Buyer’s obligations hereunder have been satisfied, Buyer shall
deliver or cause to be delivered the following:

 

  (a) Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at Closing.

 

  (b) Assignment of Leases. The Assignment of Leases executed by Buyer.

 

  (c) Assignment of Intangible Property. The Assignment of Intangible Property
executed by Buyer.

 

  (d) Mutual Restriction Agreement. The Mutual Restriction Agreement executed by
Buyer, in the form agreed to between Seller and Buyer prior to the expiration of
the Due Diligence Period.

 

  (e) Buyer’s As-Is Certificate. The certificate of Buyer required under
Article 5 hereof.

 

  (f) Other Documents. Such other documents as may be reasonably required by the
Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.

 

  (g) Closing Statement. The Closing Statement, executed by Buyer.

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer in accordance with the terms of
Subsections (b) through (h) of this Section 7.4 shall be delivered to Escrow
Agent no later than 5:00 p.m. Eastern Time on the last business day prior to the
Closing Date.

 

24



--------------------------------------------------------------------------------

ARTICLE 8 - CONDITIONS TO CLOSING

 

8.1 Conditions to Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:

 

  (a) Representations True. All representations and warranties made by Buyer in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date;

 

  (b) Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar State or Federal Law,
whether now or hereafter existing; and

 

  (c) Buyer’s Deliveries Complete. Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in
Section 7.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.

 

8.2 Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
expressly waived by Buyer in writing, at its sole option:

 

  (a) Representations True. Subject to the provisions of Section 9.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 9.3, shall be true and correct in all material
respects on and as of the Closing Date, as if made on and as of such date except
to the extent that they expressly relate to an earlier date;

 

  (b) Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Article 4 of this Agreement;

 

  (c) Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Seller at or prior to the Closing.

 

8.3

Waiver of Failure of Conditions Precedent. At any time or times on or before the
date specified for the satisfaction of any condition, Seller or Buyer may elect
in writing to waive the benefit of any such condition set forth in Section 8.1
or Section 8.2, respectively. By closing the Transaction, Seller and Buyer shall
be conclusively deemed to have waived the benefit of any remaining unfulfilled
conditions set forth in Section 8.1

 

25



--------------------------------------------------------------------------------

 

and Section 8.2, respectively. In the event any of the conditions set forth in
Sections 8.1 or 8.2 are neither waived nor fulfilled, Seller or Buyer (as
appropriate) may exercise such rights and remedies, if any, that such party may
have pursuant to the terms of Article 11 hereof.

 

8.4 Approvals not a Condition to Buyer’s Performance. Subject to Buyer’s right
to terminate this Agreement prior to the expiration of the Due Diligence Period
in accordance with the terms of Article 5 hereof, Buyer acknowledges and agrees
that its obligation to perform under this Agreement is not contingent upon
Buyer’s ability to obtain any (a) governmental or quasi-governmental approval of
changes or modifications in use or zoning, or (b) modification of any existing
land use restriction, or (c) consents to assignments of any service contracts,
management agreements or other agreements which Buyer requests, or
(d) endorsements to the Owner’s Title Policy, or (e) estoppel certificates from
tenants other than Required Tenants, or (f) subordination agreements from any
tenants.

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

 

9.1 Buyer’s Representations. Buyer represents and warrants to, and covenants
with, Seller as follows:

 

  9.1.1 Buyer’s Authorization. Buyer is duly organized (or formed), validly
existing and in good standing under the Laws of its State of organization and,
to the extent required by Law, the State in which the Property is located,
(b) is authorized to consummate the Transaction and fulfill all of its
obligations hereunder and under all Closing Documents to be executed by Buyer,
and (c) has all necessary power to execute and deliver this Agreement and all
Closing Documents to be executed by Buyer, and to perform all of Buyer’s
obligations hereunder and thereunder. This Agreement and all Closing Documents
to be executed by Buyer have been duly authorized by all requisite partnership,
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
Closing Documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
Law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

  9.1.2 Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar State or Federal Law.

 

  9.1.3

Patriot Act Compliance. Buyer is not acting, directly or indirectly for, or on
behalf of, any person, group, entity or nation named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist,

 

26



--------------------------------------------------------------------------------

 

“Specially Designated National and Blocked Person,” or other banned or blocked
person, entity, or nation pursuant to any Law that is enforced or administered
by the Office of Foreign Assets Control, and is not engaging in this
Transaction, directly or indirectly, on behalf of, or instigating or
facilitating this Transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation.

Buyer’s representations and warranties in this Section 9.1 shall survive the
Closing and not be merged therein.

 

9.2 Seller’s Representations. Seller represents and warrants to Buyer as
follows:

 

  9.2.1 Seller’s Authorization. Seller and its sole member (a) are duly
organized (or formed), validly existing and in good standing under the Laws of
their State of organization and, to the extent required by Law, the State in
which the Property is located, (b) are authorized to consummate the Transaction
and fulfill all of their obligations hereunder and under all Closing Documents
to be executed by Seller, and (c) have all necessary power to execute and
deliver this Agreement and all Closing Documents to be executed by Seller, and
to perform all of Seller’s obligations hereunder and thereunder. This Agreement
and all Closing Documents to be executed by Seller have been duly authorized by
all requisite partnership, corporate or other required action on the part of
Seller and its sole member and are the valid and legally binding obligation of
Seller, enforceable in accordance with their respective terms. Neither the
execution and delivery of this Agreement and all Closing Documents to be
executed by Seller, nor the performance of the obligations of Seller hereunder
or thereunder will result in the violation of any Law or any provision of the
organizational documents of Seller or its sole member or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller or its sole member are bound.

 

  9.2.2 Seller’s Knowledge Representations. To Seller’s knowledge:

 

  (a) Except as listed in Exhibit N attached hereto and incorporated herein by
this reference, Seller has not received any written notice of any current or
pending litigation against Seller or the Property.

 

  (b) As of the date of this Agreement, Seller has not entered into any
contracts, subcontracts or agreements affecting the Property which will be
binding upon Buyer after the Closing other than (i) the Contracts listed in
Exhibit B attached hereto, (ii) the Leases listed in Exhibit L attached hereto,
and (iii) liens, encumbrances, covenants, conditions, restrictions, easements
and other matters of record.

 

  (c) Except for defaults cured on or before the date hereof, Seller has not
received any written notice of default under the terms of any of the Contracts
except as listed in Exhibit N attached hereto.

 

27



--------------------------------------------------------------------------------

  (d) As of the date of this Agreement, the only tenants of the Property are the
tenants listed in Exhibit O attached hereto and incorporated herein by this
reference; provided, however, that the foregoing is not intended (and shall not
be construed) as a representation by Seller of the parties that are in actual
possession of any portion of the Property since there may be subtenants,
licensees or assignees that are in possession of portions of the Property of
which Seller may not be aware.

 

  (e) Except for violations cured or remedied on or before the date hereof and
except as listed in Exhibit N attached hereto, as of the date of this Agreement,
Seller has not received any written notice from any governmental authority of
any violation of any zoning Law applicable to the Property.

 

  (f) As of the date of this Agreement, except as set forth in Exhibit B
attached hereto, there are no currently effective leasing commission agreements
with respect to the Property that will be binding upon Buyer after Closing.

 

  (g) As of the date of this Agreement, except as set forth on Exhibit N
attached hereto and except for defaults cured on or before the date hereof,
Seller has neither (i) received any written notice from any tenant of the
Property asserting or alleging that Seller is in default under such tenant’s
Lease, nor (ii) sent to any tenant of the Property any written notice alleging
or asserting that such tenant is in default under such tenant’s Lease. If Buyer
receives an estoppel certificate from any tenant that complies with the terms of
Subsection 8.2(c), the representation and warranty of Seller contained in this
subsection shall be without further force or effect with respect to such tenant
or Lease as of the date of such tenant’s estoppel certificate.

 

  (h) No Rents or Leases have been assigned, transferred or hypothecated by
Seller, except by virtue of loan instruments securing a loan that shall be paid
in full by Seller at or prior to Closing.

 

  (i) Except as set forth in Exhibit N attached hereto, the Personal Property to
be transferred to Buyer is free and clear of liens, security interests and other
encumbrances arising by, through or under Seller, except as a result of loan
instruments securing a loan that shall be paid in full by Seller at or prior to
Closing.

 

  (j) Except as disclosed in the Title Commitment and except as listed in
Exhibit N attached hereto, as of the date of this Agreement, Seller has not
received any written notice from any governmental agency that any special
assessments are pending, noted or levied against the Property.

 

28



--------------------------------------------------------------------------------

  (k) No petition has been filed by or against Seller under the Federal
Bankruptcy Code or any similar State or Federal Law.

 

  (l) Seller has not entered into any agreements currently in effect pursuant to
which Seller has granted any rights of first refusal to purchase all or any part
of the Property, options to purchase all or any part of the Property or other
rights whereby any individual or entity has the right to purchase all or any
part of the Property (except for this Agreement and any options to purchase the
Property or a portion thereof that may be contained in any of the Leases).

 

  (m) To Seller’s actual knowledge, Seller has provided or made available to
Buyer all third party reports in its possession relating to the physical
condition of the Property.

 

  (n) Seller is not acting, directly or indirectly for, or on behalf of, any
person, group, entity or nation named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any Law that is enforced or administered by the Office of
Foreign Assets Control, and is not engaging in this Transaction, directly or
indirectly, on behalf of, or instigating or facilitating this Transaction,
directly or indirectly, on behalf of, any such person, group, entity or nation.

 

  9.2.3 Delivery of Documents. Seller has requested that the current manager of
the Property give or otherwise make available to Buyer’s Representatives all
books, records, and other writings in such manager’s possession related in any
material way to the use, ownership or operation of the Property, other than
Confidential Materials.

 

9.3 General Provisions.

 

  9.3.1 No Representation as to Leases. Seller does not represent or warrant
that any particular Lease or Leases will be in force or effect on the Closing
Date or that the tenants will have performed their obligations thereunder.

 

  9.3.2 Seller’s Warranties Deemed Modified. To the extent that Buyer has actual
knowledge prior to the expiration of the Due Diligence Period that Seller’s
Warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect Buyer’s actual knowledge.

 

  9.3.3 Breach of Seller’s Warranties prior to Closing.

 

29



--------------------------------------------------------------------------------

  (a) If at or prior to the Closing, Buyer obtains actual knowledge that any of
Seller’s Warranties are untrue, inaccurate or incorrect in any material respect,
Buyer may give Seller written notice thereof within five (5) business days of
obtaining such knowledge (but, in any event, prior to the Closing). If at or
prior to the Closing, Seller obtains actual knowledge that any of Seller’s
Warranties are untrue, inaccurate or incorrect in any material respect, Seller
shall give Buyer written notice thereof within five (5) business days of
obtaining such knowledge (but, in any event, prior to the Closing). In either
such event, provided Seller had no actual knowledge that Seller’s Warranties
were untrue, inaccurate or incorrect when made, Seller shall have the right to
cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed fifteen (15) days) for the purpose of
such cure.

 

  (b) If any misrepresentation or breach of any of Seller’s Warranties is first
discovered by Buyer after the expiration of the Due Diligence Period but prior
to Closing and Seller either does not elect to or is not able to so cure any
such misrepresentation or breach, then Buyer, as its sole remedies for any and
all such misrepresentations or breaches, shall have the following rights:

 

  (i) If any of Seller’s Warranties are, in the aggregate, untrue, inaccurate or
incorrect in any material respect, then Buyer may elect either (A) to waive such
misrepresentations or breaches and consummate the Transaction without any
reduction of or credit against the Purchase Price, or (B) to terminate this
Agreement by written notice given to Seller on the Closing Date, in which event
this Agreement shall be terminated, the Deposit shall be returned to Buyer, and
Buyer shall be entitled to be reimbursed for its out-of-pocket expenses up to
$50,000, to the extent Seller knew such Seller’s Warranties were untrue,
incorrect or inaccurate when made, and thereafter, neither party shall have any
further rights or obligations hereunder except as provided in any section hereof
that by its terms expressly provides that it survives any termination of this
Agreement.

 

  (ii) If any of Seller’s Warranties are untrue, inaccurate or incorrect but are
not, in the aggregate, untrue, inaccurate or incorrect in any material respect,
Buyer shall be deemed to waive such misrepresentation or breach of warranty, and
Buyer shall be required to consummate the Transaction without any reduction of
or credit against the Purchase Price.

 

  (c) The untruth, inaccuracy or incorrectness of Seller’s Warranties shall be
deemed material for purposes of this Agreement only if Buyer’s aggregate damages
resulting from the untruth, inaccuracy or incorrectness of Seller’s Warranties
are reasonably estimated to exceed $50,000.00 in the aggregate.

 

30



--------------------------------------------------------------------------------

  9.3.4 Survival; Limitation on Seller’s Liability. Seller’s Warranties shall
survive the Closing and not be merged therein for a period of one hundred eighty
(180) days and Seller shall only be liable to Buyer hereunder for a breach of a
Seller’s Warranty with respect to which a claim is made by Buyer against Seller
on or before the one hundred eightieth (180th) day after the date of the
Closing. Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of Seller for breaches of Seller’s Warranties shall be
limited as set forth in Section 15.15 hereof. Notwithstanding the foregoing,
however, if the Closing occurs, Buyer hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Buyer may
incur, or to rescind this Agreement and the Transaction, as the result of any of
Seller’s Warranties being untrue, inaccurate or incorrect if (a) Buyer knew or
is deemed to know that such representation or warranty was untrue, inaccurate or
incorrect at the time of the Closing, or (b) Buyer’s damages as a result of such
representations or warranties being untrue, inaccurate or incorrect are
reasonably estimated to aggregate less than $50,000.00.

ARTICLE 10 - COVENANTS

 

10.1 Buyer’s Covenants. Buyer hereby covenants as follows:

 

  10.1.1

Confidentiality. Buyer acknowledges that any information heretofore or hereafter
furnished to Buyer with respect to the Property has been and will be so
furnished on the condition that Buyer maintain the confidentiality thereof until
the Closing. Accordingly, Buyer shall hold, and shall cause the other Buyer’s
Representatives to hold, in strict confidence, and Buyer shall not disclose, and
shall prohibit the other Buyer’s Representatives from disclosing, to any other
person without the prior written consent of Seller: (a) the terms of the
Agreement including without limitation the Purchase Price, (b) until the
Closing, any of the information in respect of the Property delivered to or for
the benefit of Buyer whether by any Buyer’s Representatives or by any of the
Seller Parties, including, but not limited to, any information heretofore or
hereafter obtained by any Buyer’s Representatives in connection with its Due
Diligence, and (c) the identity of any direct or indirect owner of any
beneficial interest in Seller. Buyer’s obligation under clauses (a) and (c) of
the immediately preceding sentence shall survive the Closing and not be merged
therein. In the event the Closing does not occur or this Agreement is
terminated, Buyer shall promptly return to Seller all copies of documents
containing any of such information without retaining any copy thereof or extract
therefrom. Notwithstanding anything to the contrary hereinabove set forth, Buyer
may disclose such information (i) on a need-to-know basis to its employees,
members of professional firms serving it or potential lenders, (ii) as

 

31



--------------------------------------------------------------------------------

 

any governmental agency may require in order to comply with applicable Laws or a
court order, (iii) to the extent that such information is a matter of public
record, (iv) to any due diligence representatives and/or consultants that are
engaged by, work for or are acting on behalf of, any securities dealers and/or
broker dealers evaluating Buyer, (v) in any filings (including any amendment or
supplement to any S-11 filing) with governmental agencies (including the SEC) by
the REIT (the “REIT”) that holds an ownership interest in the entity that shall
assume Buyer’s obligations under this Agreement and that shall acquire the
Property, and (vi) to any broker/dealers in the REIT’s broker/dealer network and
any of the REIT investors. The provisions of this Subsection 10.1.1 shall
survive any termination of this Agreement.

 

  10.1.2 Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, and hold
each of the Seller Parties free and harmless from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
arising out of or resulting from (a) the breach of the terms of Subsection
10.1.1 or (b) the entry on the Real Property and/or the conduct of any Due
Diligence by any Buyer’s Representatives at any time prior to the Closing;
provided, however, that Buyer’s obligations under this clause (b) shall not
apply to the mere discovery of a pre-existing environmental or physical
condition at the Property. The provisions of this section shall survive the
Closing (and not be merged therein) or any earlier termination of this
Agreement.

 

10.2 Seller’s Covenants. Seller hereby covenants as follows:

 

  10.2.1 Contracts.

 

  (a) Without Buyer’s prior consent, between the date hereof and the Closing
Date Seller shall not extend, renew, replace or otherwise modify any Contract or
enter into any new service contract or agreement unless such Contract, service
contract or agreement (as so extended, renewed, replaced or modified) can be
terminated by the owner of the Property without penalty on not more than thirty
(30) days’ notice and provided that the aggregate of all post-Closing
obligations arising from such Contracts, service contracts or agreements shall
not exceed $25,000. Seller shall furnish Buyer with a written notice of the
proposed transaction which shall contain information that Seller believes is
reasonably necessary to enable Buyer to make informed decisions with respect to
the advisability of the proposed transaction. If Buyer fails to object in
writing to the terms set forth in Seller’s notice within three (3) business days
after receipt thereof, Buyer shall be deemed to have approved the terms of the
proposed transaction. Buyer’s consent shall not be unreasonably withheld,
conditioned or delayed with respect to any such transaction that is proposed
prior to the expiration of the Due Diligence Period. Buyer, in its sole and
absolute discretion, shall be entitled to grant or withhold its consent with
respect to any such transaction that is proposed between the expiration of the
Due Diligence Period and the Closing.

 

32



--------------------------------------------------------------------------------

  (b) On or before the Closing, Seller shall terminate any management agreements
currently in effect with respect to the Property at the sole cost and expense of
Seller.

 

  10.2.2 Maintenance of Property. Except to the extent Seller is relieved of
such obligations by Article 12 hereof, between the date hereof and the Closing
Date Seller shall maintain and keep the Property in a manner consistent with
Seller’s past practices with respect to the Property and in accordance with all
applicable laws, ordinances, rules and regulations affecting the Property;
provided, however, that, Seller shall have no obligation to cure, (a) any
violations of Laws, or (b) any physical conditions which would give rise to
violations of Laws, whether the same now exist or arise prior to Closing.
Between the date hereof and the Closing Date, Seller will advise Buyer of any
written notice Seller receives after the date hereof from any governmental
authority of the violation of any Laws regulating the condition or use of the
Property.

 

  10.2.3 Confidentiality. Seller shall hold, and shall cause Seller’s
representatives to hold, in strict confidence, and Seller shall not disclose,
and shall prohibit Seller’s representatives from disclosing, to any other person
without the prior written consent of Buyer: (a) the terms of the Agreement, and
(b) the identity of Buyer or any direct or indirect owner of any beneficial
interest in Buyer. Notwithstanding anything to the contrary hereinabove set
forth, Seller may disclose such information (i) on a need-to-know basis to its
employees and members of professional firms serving it, (ii) as any governmental
agency may require in order to comply with applicable Laws or a court order,
(iii) to the extent that such information is a matter of public record, and
(iv) to any representatives and/or consultants that are engaged by, work for or
are acting on behalf of, Seller in connection with the transaction contemplated
herein.

 

  10.2.4 Seller’s Indemnity. Seller hereby agrees to indemnify, defend, and hold
each of the Buyer and the Buyer’s Representatives free and harmless from and
against any and all Liabilities (including reasonable attorneys’ fees, expenses
and disbursements) arising out of or resulting from the breach of the terms of
Subsection 10.2.3.

 

  10.2.5

Subordination Agreements. Within six (6) business days after the Effective Date,
Seller agrees to send subordination agreements to all of the tenants at the
Property, which subordination agreements shall be substantially in the form
attached hereto as Exhibit R and incorporated herein by this reference or
substantially in the form of the subordination agreement provided by Buyer to
Seller within three (3) business days after the Effective Date. After such
subordination agreements are delivered to the tenants, Seller shall use
commercially reasonable efforts to assist Buyer in obtaining executed

 

33



--------------------------------------------------------------------------------

 

subordination agreements from each of the tenants no later than two (2) business
days prior to the expiration of the Due Diligence Period; provided, however,
that in no event shall Seller be required by the foregoing to pay any sums (or
incur any other liability) to any tenants in connection with its attempts to
obtain such subordination agreements. Notwithstanding any provision contained in
this Agreement to the contrary, it shall not be a condition to Buyer’s
obligations hereunder that any subordination agreements are obtained from any of
the tenants of the Property.

 

  10.2.6 Estoppel Certificates. Within six (6) business days after the Effective
Date, Seller agrees to send estoppel certificates to all of the tenants at the
Property, which estoppel certificates shall be substantially in the form
attached hereto as Exhibit R-1 and incorporated herein by this reference or
substantially in the form of the estoppel certificate provided by Buyer to
Seller within three (3) business days after the Effective Date; provided,
however, that if any tenant is required or permitted under the terms of its
Lease to provide less information or to otherwise make different statements in a
certification of such nature than are set forth on Exhibit R-1 attached hereto
or are set forth in Buyer’s form of estoppel certificate, then Buyer shall
accept any modifications made to such estoppel certificate to the extent that
such changes are consistent with the minimum requirements set forth in such
tenant’s Lease. Seller further agrees to use reasonable efforts to obtain and
deliver to Buyer the signed estoppel certificates from all of the tenants by no
later than two (2) business days prior to the expiration of the Due Diligence
Period. Buyer may terminate this Agreement upon written notice to Seller if, no
less than two (2) business days prior to the expiration of the Due Diligence
Period, Seller is unable to deliver to Buyer fully executed estoppel
certificates for any of the Required Tenants in the form required herein, which
(a) do not disclose the existence of any material defaults under the Leases
referenced therein, (b) are not dated earlier than May 5, 2006, (c) contain
information that is consistent with and confirms (i) the terms of the Leases,
(ii) the information contained in the rent roll for the property made available
to Buyer, and (iii) the information contained in the account receivables aging
report for the Property dated April 30, 2006. In the event Seller cannot for any
reason obtain an estoppel certificate from any Required Tenant, Seller, at its
option, may deliver to Buyer a representation letter in the form of Exhibit M-2
attached hereto and incorporated herein by this reference. Seller’s liability
under each Seller’s representation letter shall expire and be of no further
force or effect on the earlier of (A) the ninetieth (90th) day following the
Closing Date, and (B) the date that Buyer receives an estoppel certificate from
any such tenant.

 

10.3 Mutual Covenants.

 

  10.3.1

Publicity. Seller and Buyer each hereby covenant and agree that (a) neither
Seller nor Buyer shall issue any Release (as hereinafter defined) with respect
to the Transaction without the prior consent of the other, except to the extent
required by the Securities Exchange Commission or any other governmental agency
and/or by

 

34



--------------------------------------------------------------------------------

 

applicable Law, and (b) after the Closing, any Release issued by either Seller
or Buyer shall be subject to the review and approval of both parties (which
approval shall not be unreasonably withheld, conditioned or delayed), except to
the extent required by the Securities Exchange Commission or any other
governmental agency and/or by applicable Law. If either Seller or Buyer is
required by the Securities Exchange Commission or any other governmental agency
and/or by applicable Law to issue a Release, such party shall, at least two
(2) business days prior to the issuance of the same, deliver a copy of the
proposed Release to the other party. As used herein, the term “Release” shall
mean any press release or public statement with respect to the Transaction or
this Agreement.

 

  10.3.2 Brokers. Seller and Buyer expressly acknowledge that Seller’s Broker
and Buyer’s broker, if any, have acted as the exclusive brokers with respect to
the Transaction and with respect to this Agreement. Seller shall pay any
brokerage commission due to Seller’s Broker in accordance with the separate
agreement between Seller and Seller’s Broker. Buyer shall pay any brokerage
commission due to Buyer’s broker, if any, in accordance with the separate
agreement between Buyer and Buyer’s broker, if any. Seller agrees to hold Buyer
harmless and indemnify Buyer from and against any and all Liabilities (including
reasonable attorneys’ fees, expenses and disbursements) suffered or incurred by
Buyer as a result of any claims by Seller’s Broker or any other party claiming
to have represented Seller as broker in connection with the Transaction. Buyer
agrees to hold Seller harmless and indemnify Seller from and against any and all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
suffered or incurred by Seller as a result of any claims by Buyer’s broker, if
any, or any other party claiming to have represented Buyer as broker in
connection with the Transaction. Seller acknowledges that Buyer does not have a
broker in this transaction.

 

  10.3.3 Tax Protests; Tax Refunds and Credits. Seller shall have the right to
continue and to control the progress of and to make all decisions with respect
to any contest of the real estate taxes and personal property taxes for the
Property due and payable for all prior Tax Years. Buyer shall have the right to
control the progress of and to make all decisions with respect to any tax
contest of the real estate taxes and personal property taxes for the Property
due and payable during the Closing Tax Year and all Tax Years subsequent to the
Closing Tax Year. All real estate and personal property tax refunds and credits
received after Closing with respect to the Property shall be applied in the
following order of priority: first, to pay the costs and expenses (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with obtaining such tax refund or credit; second, to pay any amounts due to any
past or present tenant of the Property as a result of such tax refund or credit
to the extent required pursuant to the terms of the Leases; and third,
apportioned between Buyer and Seller as follows:

 

  (a)

with respect to any refunds or credits attributable to real estate and personal
property taxes due and payable during the Closing Tax Year

 

35



--------------------------------------------------------------------------------

 

(regardless of the year for which such taxes are assessed), such refunds and
credits shall be apportioned between Buyer and Seller in the manner provided in
Section 6.3;

 

  (b) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period prior to the Closing
Tax Year (regardless of the year for which such taxes are assessed), Seller
shall be entitled to the entire refunds and credits; and

 

  (c) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period after the Closing Tax
Year (regardless of the year for which such taxes are assessed), Buyer shall be
entitled to the entire refunds and credits.

 

  10.3.4 Survival. The provisions of this Section 10.3 shall survive the Closing
(and not be merged therein) or earlier termination of this Agreement.

ARTICLE 11 - FAILURE OF CONDITIONS

 

11.1 To Seller’s Obligations. If the Closing fails to occur by reason of Buyer’s
failure or refusal to perform its obligations hereunder in a prompt and timely
manner, and such circumstance continues for five (5) business days after written
notice from Seller to Buyer, which written notice shall detail such default,
untruth or failure, as applicable, then Seller may elect to (a) terminate this
Agreement by written notice to Buyer, promptly after which the Deposit shall be
paid to Seller as liquidated damages and, thereafter, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement, or (b) waive the condition and
proceed to close the Transaction.

 

11.2

To Buyer’s Obligations. If, at the Closing, (i) Seller is in default of any of
its obligations hereunder, or (ii) any of Seller’s Warranties are, in the
aggregate, untrue, inaccurate or incorrect in any material respect, or (iii) the
Closing otherwise fails to occur by reason of Seller’s failure or refusal to
perform its obligations hereunder in a prompt and timely manner, and any such
circumstance described in any of clauses (i), (ii) or (iii) continues for five
(5) business days after written notice from Buyer to Seller, which written
notice shall detail such default, untruth or failure, as applicable, then Buyer
shall have the right, to elect, as its sole and exclusive remedy, to
(a) terminate this Agreement by written notice to Seller, promptly after which
the Deposit shall be returned to Buyer, Buyer shall be entitled to reimbursement
of its out-of-pocket expenses not to exceed $50,000, and, thereafter, the
parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement, or
(b) waive the condition and proceed to close the Transaction, or (c) seek
specific performance of this Agreement by Seller. As a condition precedent to
Buyer exercising any right it may have to bring an action for specific
performance hereunder, Buyer must commence such an action within ninety
(90) days after the occurrence of Seller’s default. Buyer agrees that its
failure to timely commence such an action for specific performance within such
ninety

 

36



--------------------------------------------------------------------------------

 

(90) day period shall be deemed a waiver by it of its right to commence an
action for specific performance as well as a waiver by it of any right it may
have to file or record a notice of lis pendens or notice of pendency of action
or similar notice against any portion of the Property.

ARTICLE 12 - CONDEMNATION/CASUALTY

 

12.1 Right to Terminate. If, after the date hereof, (a) any portion of the
Property is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not yet been consummated), or (b) any portion of the
Property is damaged or destroyed (excluding routine wear and tear), Seller shall
notify Buyer in writing of such fact promptly after obtaining knowledge thereof.
If the Property is the subject of a Major Casualty/Condemnation that occurs
after the date hereof, Buyer shall have the right to terminate this Agreement by
giving written notice to Seller no later than ten (10) business days after the
giving of Seller’s notice, and the Closing Date shall be extended, if necessary,
to provide sufficient time for Buyer to make such election. The failure by Buyer
to so elect in writing to terminate this Agreement within such ten (10) business
day period shall be deemed an election not to terminate this Agreement. If this
Agreement is terminated pursuant to this Section 12.1, the Deposit shall be
returned to Buyer and, thereafter, this Agreement shall terminate and neither
party to this Agreement shall have any further rights or obligations hereunder
other than any arising under any section herein which expressly provides that it
shall survive the termination of this Agreement.

 

12.2 Allocation of Proceeds and Awards. If a condemnation or casualty occurs
after the date hereof and this Agreement is not terminated as permitted pursuant
to the terms of Section 12.1, then this Agreement shall remain in full force and
effect, Buyer shall acquire the remainder of the Property upon the terms and
conditions set forth herein and at the Closing:

 

  (a) if the awards or proceeds, as the case may be, have been paid to Seller
prior to Closing, Buyer shall receive a credit at Closing equal to (i) the
amount of any such award or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty,
less (iii) an amount equal to the Seller-Allocated Amounts; and

 

  (b) to the extent that such award or proceeds have not been paid to Seller
prior to the Closing or the damage has not been repaired by the Closing, (i) if
a casualty has occurred and such casualty is an insured casualty, Buyer shall
receive a credit at Closing equal to Seller’s deductible with respect to such
casualty, less an amount equal to the Seller-Allocated Amounts, and (ii) Seller
shall assign to Buyer at the Closing (without recourse to Seller) the rights of
Seller to, and Buyer shall be entitled to receive and retain, such awards or
proceeds; provided, however, that within one (1) business day after receipt of
such awards or proceeds, Buyer shall pay to Seller an amount equal to the
Seller-Allocated Amounts not previously paid to Seller.

 

37



--------------------------------------------------------------------------------

12.3 Insurance. Seller shall maintain the property insurance coverage currently
in effect for the Property, or comparable coverage, through the Closing Date.

 

12.4 Waiver. The provisions of this Article 12 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 12.

ARTICLE 13 - ESCROW PROVISIONS

The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

 

  (a) The Escrow Agent shall invest the Escrow Deposits in government insured
interest-bearing instruments reasonably satisfactory to both Buyer and Seller,
shall not commingle the Escrow Deposits with any funds of the Escrow Agent or
others, and shall promptly provide Buyer and Seller with confirmation of the
investments made.

 

  (b) If the Closing occurs, the Escrow Agent shall deliver the Escrow Deposits
to, or upon the instructions of, Seller on the Closing Date.

 

  (c) If for any reason the Closing does not occur, the Escrow Agent shall
deliver the Escrow Deposits to Seller or Buyer only upon receipt of a written
demand therefor from such party, subject to the following provisions of this
Subsection (c). If for any reason the Closing does not occur and either party
makes a written demand upon the Escrow Agent for payment of the Escrow Deposits,
the Escrow Agent shall give written notice to the other party of such demand. If
the Escrow Agent does not receive a written objection from the other party to
the proposed payment within ten (10) days after the giving of such notice, the
Escrow Agent is hereby authorized to make such payment. If the Escrow Agent does
receive such written objection within such period, the Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
signed by Seller and Buyer or a final judgment of a court. Notwithstanding the
foregoing, the Escrow Agent shall deliver the Refundable Portion of the Escrow
Deposit to Buyer upon written request by Buyer (without any consent or approval
by Seller) at any time prior to the expiration of the Due Diligence Period (as
the same may be extended hereunder).

 

38



--------------------------------------------------------------------------------

  (d) The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Escrow Agent’s mistake of law respecting the
Escrow Agent’s scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.

 

  (e) Buyer shall pay any income taxes on any interest earned on the Escrow
Deposits. Buyer represents and warrants to the Escrow Agent that its taxpayer
identification number is 33-0888256.

 

  (f) The Escrow Agent has executed this Agreement in the place indicated on the
signature page hereof in order to confirm that the Escrow Agent has received and
shall hold the Escrow Deposits in escrow, and shall disburse the Escrow Deposits
pursuant to the provisions of this Article 13.

The provisions of this Article 13 shall survive the Closing (and not be merged
therein) or earlier termination of this Agreement.

ARTICLE 14 - LEASING MATTERS

 

14.1

New Leases; Lease Modifications. After the Commencement Date, except as may be
permitted by the terms of this Section 14.1, Seller shall not, without Buyer’s
prior written consent, (a) enter into a New Lease; (b) modify or amend any Lease
(except pursuant to the exercise by a tenant of a renewal, extension or
expansion option or other right contained in such tenant’s Lease); or
(c) consent to any assignment or sublease in connection with any Lease. Seller
shall furnish Buyer with a written notice of the proposed transaction which
shall contain information (including a copy of the New Lease and/or any Lease
amendment) that Seller believes is reasonably necessary to enable Buyer to make
informed decisions with respect to the advisability of the proposed transaction.
If Buyer fails to object in writing to any such proposed transaction within
three (3) business days after receipt of the aforementioned information, Buyer
shall be deemed to have approved the proposed transaction if approval of the
proposed transaction is requested before the expiration of the Due Diligence
Period and Buyer shall be deemed to have disapproved the proposed transaction if
approval of the proposed transaction is requested after the expiration of the
Due Diligence Period. Buyer’s consent shall not be

 

39



--------------------------------------------------------------------------------

 

unreasonably withheld, conditioned or delayed with respect to any such
transaction that is proposed prior to the expiration of the Due Diligence
Period. Buyer, in its sole and absolute discretion, shall be entitled to grant
or withhold its consent with respect to any such transaction that is proposed
between the expiration of the Due Diligence Period and the Closing.
Notwithstanding the foregoing, if any Lease requires that the landlord’s consent
be given under the applicable circumstances (or not be unreasonably withheld,
conditioned or delayed), then Buyer shall be deemed ipso facto to have approved
such action. Any notice from Buyer rejecting the proposed transaction shall
include a description of the reasons for Buyer’s rejection. If Buyer rejects any
transaction proposed during the Due Diligence Period, Seller nevertheless
retains full right, power and authority to execute such documents as are
necessary to effect such transaction, and Seller shall promptly advise Buyer of
the same. The foregoing notwithstanding, in the event Buyer has rejected any
transaction that was proposed during the Due Diligence Period and, thereafter,
Seller notifies Buyer that Seller intends to effect such proposed transaction,
Buyer shall have the right, within three (3) business days after receipt of
Seller’s notice that Seller has taken such action, to elect to terminate this
Agreement by the delivery to Seller of a written notice of termination, in which
case the Deposit shall be paid to Buyer and, thereafter, the parties shall have
no further rights or obligations hereunder other than any arising under any
section herein which expressly provides that it shall survive the termination of
this Agreement. If Buyer fails to notify Seller within such time period, Buyer
shall be deemed to have fully waived any rights to terminate this Agreement
pursuant to this Section 14.1. Seller shall deliver to Buyer a true and complete
copy of each such New Lease, renewal or extension agreement, modification, or
amendment, as the case may be, promptly after the execution and delivery
thereof.

 

14.2 Lease Enforcement. Seller shall have the right, but not the obligation
(except to the extent that Seller’s failure to act shall constitute a waiver of
such rights or remedies), to enforce the rights and remedies of the landlord
under any Lease, by summary proceedings or otherwise (including, without
limitation, the right to remove any tenant), and to apply all or any portion of
any security deposits then held by Seller toward any loss or damage incurred by
Seller by reason of any defaults by tenants, and the exercise of any such rights
or remedies shall not affect the obligations of Buyer under this Agreement in
any manner or entitle Buyer to a reduction in, or credit or allowance against,
the Purchase Price or give rise to any other claim on the part of Buyer.

 

14.3

Lease Expenses. At Closing, Buyer shall reimburse Seller for Buyer’s pro rata
share of any and all Reimbursable Lease Expenses to the extent that the same
have been paid or incurred by Seller prior to Closing. In addition, at Closing,
Seller shall pay to Buyer for Seller’s pro rata share of any and all
Reimbursable Lease Expenses to the extent that the same are unpaid as of Closing
and, as a result, (a) Buyer shall assume Seller’s obligations to pay, when due
(whether on a stated due date or accelerated) any Reimbursable Lease Expenses
unpaid as of the Closing, and (b) Buyer hereby agrees to indemnify and hold
Seller harmless from and against any and all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) with respect to such Reimbursable
Lease Expenses which remain unpaid for any reason at the time of Closing, which
obligations of Buyer shall survive the Closing and shall not be merged therein.
For purposes of determining

 

40



--------------------------------------------------------------------------------

 

Buyer’s and Seller’s pro rata share of Reimbursable Lease Expenses, such costs
and expenses shall be apportioned between Buyer and Seller based upon the
proportion of the affected term of the applicable Lease, renewal, extension, or
expansion, as the case may be, that falls within each of Buyer’s and Seller’s
period of ownership of the Property. Each party shall make available to the
other all records, bills, vouchers and other data in such party’s control
verifying Reimbursable Lease Expenses and the payment thereof.

ARTICLE 15 - MISCELLANEOUS

 

15.1 Buyer’s Assignment. Buyer shall have the right to assign this Agreement to
an entity for which Buyer or an affiliate of Buyer acts as the investment
advisor without Seller’s consent but shall, in any event, notify Seller in
writing of any such assignment. Except as expressly provided to the contrary by
the immediately preceding sentence, Buyer shall not assign this Agreement or its
rights hereunder to any individual or entity without the prior written consent
of Seller, which consent Seller may grant or withhold in its sole and absolute
discretion, and any such assignment shall be null and void ab initio. In the
event of any permitted assignment by Buyer, any assignee shall assume any and
all obligations and liabilities of Buyer under this Agreement but,
notwithstanding such assumption, Buyer shall continue to be liable hereunder
until the Closing.

 

15.2 [Intentionally Omitted].

 

15.3 Survival/Merger. Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Purchase Price,
the Deed and the other Closing Documents and the acceptance thereof shall effect
a merger, and be deemed the full performance and discharge of every obligation
on the part of Buyer and Seller to be performed hereunder.

 

15.4 Integration; Waiver. This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding between the parties with
respect to the Transaction and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Agreement.
Neither this Agreement nor any provision hereof may be waived, modified,
amended, discharged or terminated except by an instrument signed by the party
against whom the enforcement of such waiver, modification, amendment, discharge
or termination is sought, and then only to the extent set forth in such
instrument. No waiver by either party hereto of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.

 

15.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State in which the Property is located.

 

15.6 Captions Not Binding; Exhibits. The captions in this Agreement are inserted
for reference only and in no way define, describe or limit the scope or intent
of this Agreement or of any of the provisions hereof. All Exhibits attached
hereto shall be incorporated by reference as if set out herein in full.

 

41



--------------------------------------------------------------------------------

15.7 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

15.8 Severability. If any term or provision of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

 

15.9 Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile or by
e-mail (provided that the sender of such communication shall orally confirm
receipt thereof by the appropriate parties) or when personally delivered as
shown on a receipt therefor (which shall include delivery by a nationally
recognized overnight delivery service) or three (3) business days after being
mailed by prepaid registered or certified mail, return receipt requested, to the
address for each party set forth below. Any party, by written notice to the
other in the manner herein provided, may designate an address different from
that set forth below.

 

IF TO BUYER:

KBS Capital Advisors LLC

205 W. Wacker, Suite 1000

Chicago, Illinois 60606

Attention: Bill Rogalla

Telephone #: (312) 379-3947

Telecopy #: (312) 726-6804

E-Mail Address: brogalla@kbsrealty.com

COPIES TO:

KBS Capital Advisors LLC

620 Newport Center Drive, Suite 1300

Newport Beach, California 92660

Attention: Jim Chiboucas, Esq.

Telephone #: (949) 417-6555

Telecopy #: (949) 417-6523

E-Mail Address: jchiboucas@kbsrealty.com

Morgan, Lewis & Bockius LLP

5 Park Plaza, Suite 1750

Irvine, California 92614

Attention: L. Bruce Fischer, Esq.

Telephone #: (949) 399-7145

Telecopy #: (949) 399-7001

E-Mail Address: bfischer@morganlewis.com

 

42



--------------------------------------------------------------------------------

IF TO SELLER:

THF Plaza Office, L.L.C.

2127 Innerbelt Business Center Drive

Suite 200

St. Louis, Missouri 63114

Attention: Marian Nunn

Telephone #: (314) 429-0900

Telecopy #: (314) 429-0999

E-Mail Address: mnunn@thfrealty.com

COPY TO:

Sonnenschein Nath & Rosenthal LLP

One Metropolitan Square, Suite 3000

St. Louis, Missouri 63102

Attention: Robert J. Jakubeck

Telephone #: (314) 259-5856

Telecopy #: (314) 259-5959

E-Mail Address: rjakubeck@sonnenschein.com

IF TO ESCROW AGENT:

 

CHICAGO TITLE COMPANY

16969 Von Karman Avenue

Suite 200

Irvine, California 92660

Attention: Joy Eaton

Telephone #: (949) 263-0126

Telecopy #: (949) 263-0356

E-Mail Address: eatonj@ctt.com

 

15.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

15.11

No Recordation. Seller and Buyer each agrees that neither this Agreement nor any
memorandum or notice hereof shall be recorded and Buyer agrees (a) not to file
any

 

43



--------------------------------------------------------------------------------

 

notice of pendency or other instrument (other than a judgment) against the
Property or any portion thereof in connection herewith and (b) to indemnify
Seller against all Liabilities (including reasonable attorneys’ fees, expenses
and disbursements) incurred by Seller by reason of the filing by Buyer of such
notice of pendency or other instrument. Notwithstanding the foregoing, if the
same is permitted pursuant to applicable Laws, Buyer shall be entitled to record
a notice of lis pendens if Buyer is entitled to seek (and is actually seeking)
specific performance of this Agreement by Seller in accordance with the terms of
Section 11.2 hereof.

 

15.12 Additional Agreements; Further Assurances. Subject to the terms and
conditions herein provided, each of the parties hereto shall execute and deliver
such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.

 

15.13 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement, any amendment or
modification hereof or any of the Closing Documents.

 

15.14 Intentionally Omitted.

 

15.15 Maximum Aggregate Liability. Notwithstanding any provision to the contrary
contained in this Agreement or the Closing Documents, the maximum aggregate
liability of the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer, in connection with the Transaction, the
Property, under this Agreement and under all Closing Documents (including,
without limitation, in connection with the breach of any of Seller’s Warranties
for which a claim is timely made by Buyer) shall not exceed Seven Hundred Fifty
Thousand Dollars ($750,000.00). The provisions of this section shall survive the
Closing (and not be merged therein) or any earlier termination of this
Agreement. Notwithstanding the foregoing, such $750,000.00 cap on liability
shall not apply to any liability of the Seller Parties arising out of the
provisions of Section 10.2.4 or Section 10.3.2 hereof.

 

15.16 Time of Essence. Time is of the essence with respect to this Agreement.

 

15.17

JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THE
TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF ST LOUIS, STATE OF
MISSOURI AND THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
MISSOURI, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH

 

44



--------------------------------------------------------------------------------

 

PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.

 

15.18 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR
THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.

 

15.19 Facsimile Signatures. Signatures to this Agreement transmitted by telecopy
shall be valid and effective to bind the party so signing. Each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own telecopied signature and shall accept
the telecopied signature of the other party to this Agreement.

 

15.20

1031 Exchange. Buyer acknowledges that Seller may desire to effect a
tax-deferred like-kind exchange with respect to its sale of the Property
pursuant to Section 1031 of the Internal Revenue Code and any similar provisions
of State or local Law (an “Exchange”). Subject to the terms and provisions of
this section, Buyer shall reasonably cooperate with Seller in effecting any
Exchange; provided, however, in no event shall Buyer be required to incur any
delays, expenses or risk of ownership, title or conveyance in connection with
such cooperation. Any Exchange will be structured by Seller at its sole cost and
expense such that Buyer will have no obligation to acquire or enter into the
chain of title to any property other than the Property. Buyer’s sole obligation
in connection with any Exchange shall be to execute a simple consent pursuant to
which it consents to the Exchange. Buyer shall not by this Agreement or
acquiescence to any Exchange have its rights under this Agreement modified or
diminished in any manner or be responsible for compliance with or be deemed to
have warranted to Seller that any Exchange in fact complies with Section 1031 of
the Internal Revenue Code. Buyer shall have the right to review and approve any
documents to be executed by Buyer in connection with any Exchange; provided,
however, such approval shall not be unreasonably withheld, conditioned or
delayed. Buyer shall have no obligation to execute any documents or to undertake
any action by which Buyer would or might incur any liability or obligation not
otherwise provided for in the other provisions of this Agreement. Seller hereby
agrees to indemnify and hold Buyer harmless from and against any and all
Liabilities arising from any Exchange (other than what would have been
applicable under this Agreement without such Exchange), which indemnification
agreement shall expressly survive the Closing and not be merged therein. Seller
further acknowledges that any Exchange is at the request and initiation of
Seller, and Buyer in no manner, expressly or implicitly,

 

45



--------------------------------------------------------------------------------

 

participated in or offered tax advice or planning to or for the benefit of
Seller. Seller is relying solely upon the advice and counsel of professionals of
the Seller’s choice in structuring, executing and consummating any Exchange.

 

15.21 Computation of Time. The time in which any act is to be done under this
Agreement is computed by excluding the first day (such as the Effective Date),
and including the last day, unless the last day is a holiday or Saturday or
Sunday, and then that day is also excluded. Unless expressly indicated
otherwise, (a) all references to time shall be deemed to refer to Central Time,
and (b) all time periods shall expire at 5:00 p.m., Central Time.

[Remainder of page intentionally blank]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

 

SELLER: THF PLAZA OFFICE, L.L.C., a Missouri limited liability company By:   THF
Carondelet Development, L.L.C., its sole member   By:   THF Carondelet
Investors, L.L.C., its Manager     By:  

/s/authorized signatory

BUYER:   KBS CAPITAL ADVISORS LLC,a Delaware limited liability company By:  

/s/ authorized signatory

 

47